Exhibit 10.4
 
Confidential Treatment Requested
 
Execution Version




AMENDED AND RESTATED


LICENSE AGREEMENT
 
by and between


DISCOVERY LABORATORIES, INC.
(a Delaware corporation)


and


PHILIP MORRIS USA INC., d/b/a CHRYSALIS TECHNOLOGIES
(a Virginia corporation)
 
 
March 28, 2008
 

--------------------------------------------------------------------------------



Table of Contents
 

   
Page
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 TECHNOLOGY TRANSFER
9
2.1
Technology Transfer
9
2.2
Transfer of Regulatory Files, Data and Filings
9
   
ARTICLE 3 LICENSE
10
3.1
License
10
3.2
Limitations
10
3.3
Sublicensing Rights
10
3.4
Retained Rights
10
   
ARTICLE 4 PRODUCT DEVELOPMENT
10
4.1
Licensed Product Development
10
4.2
Notice of Development of Licensed Products
11
4.3
Development Effort
11
4.4
Costs
11
4.5
Development Support by Chrysalis
11
4.6
Design Configurations
11
4.7
Status Updates
11
   
ARTICLE 5 COMMERCIALIZATION
12
5.1
Exclusive Right to Sell the Licensed Products
12
5.2
Responsibility For Commercialization Matters
12
5.3
Commercialization
12
5.4
Status Updates
12
   
ARTICLE 6 REGULATORY MATTERS
12
6.1
Responsibility and Consultation
12
6.2
Regulatory Updates and Communications
13
6.3
Records
13
6.4
Product Liability Litigation
13
   
ARTICLE 7 FINANCIAL PROVISIONS
13
7.1
Transition Assistance Fees
13
7.2
Royalties with Respect to Licensed Products and Substitute Products
13
7.3
Minimum Royalties
14
7.4
Prohibition on Bundling
14
7.5
Fixed Consideration
14
7.6
Treatment of Partial Product Sales
15
7.7
Royalty Reports
15
7.8
Payment of Estimated and Actual Amounts
15
7.9
Pass-Through Royalties
16
7.10
Records and Audits
16
7.11
Foreign Exchange
16
7.12
Manner of Payments
17
7.13
Late Payments
17
7.14
Tax Withholding
17

 
i

--------------------------------------------------------------------------------


 
ARTICLE 8 INTELLECTUAL PROPERTY
17
8.1
Ownership
17
8.2
Disclosure, Assignment, License and Exploitation
18
8.3
Agreement with Personnel
19
8.4
Prosecution of Patents
19
8.5
Patent Term Extensions
19
8.6
Third Party Infringement
19
8.7
Infringement of Third Party Rights
21
   
ARTICLE 9 CONFIDENTIAL INFORMATION
22
9.1
Use of Confidential Information
22
9.2
Permitted Disclosure and Use
22
9.3
Disclosure for SEC Filings
23
9.4
Publications
23
9.5
Public Announcements
24
9.6
Survival
24
 
 
ARTICLE 10 REPRESENTATIONS, WARRANTIES AND COVENANTS
24
10.1
Mutual Representations and Warranties
24
10.2
Intellectual Property
25
10.3
No Adverse Effects
26
   
ARTICLE 11 ADDITIONAL COVENANTS
26
11.1
Compliance with Laws
26
11.2
Cooperation
27
11.3
Sharing of Information
27
   
ARTICLE 12 DISCLAIMERS AND LIMITATION OF LIABILITY
27
12.1
Disclaimer of Warranties
27
12.2
Limitation of Liability
27
   
ARTICLE 13 INDEMNIFICATION; INSURANCE
28
13.1
Indemnification
28
13.2
Indemnification Procedures
29
13.3
Insurance
30
   
ARTICLE 14 TERM
30
   
ARTICLE 15 TERMINATION
31
15.1
Termination by Discovery On or Before the First Anniversary
31
15.2
Termination by Discovery After the First Anniversary
31
15.3
Termination Due to Failure to Meet Minimum Royalties
31
15.4
Termination for Material Breach
31
15.5
Termination Due to Certain Events
32
15.6
Effects of Termination Generally
32
   
ARTICLE 16 STANDSTILL AGREEMENT
32
16.1
General Standstill
32
16.2
Certain Exceptions
33
16.3
Exception for an Acquisition Transaction
33
 
 
ARTICLE 17 DISPUTE RESOLUTION
33
17.1
Dispute Resolution
33
17.2
Executive Negotiation
34



ii

--------------------------------------------------------------------------------



 
17.3
Mediation
34
17.4
Arbitration
34
17.5
Right to Injunctive and Other Relief
35
 
 
ARTICLE 18 MISCELLANEOUS
35
18.1
Original Agreement
35
18.2
Choice of Law
35
18.3
Severability
36
18.4
Relationship of the Parties
36
18.5
Parties in Interest
36
18.6
Enforcement of Certain Agreements
36
18.7
Use of Affiliates, Subcontractors, Sublicensees and Distributors
36
18.8
Assignment
37
18.9
Further Assurances and Actions
37
18.10
Waiver
37
18.11
Section 365(n) of the Bankruptcy Code
37
18.12
Notices
38
18.13
Construction
38
18.14
Registration and Filing of this Agreement
39
8.15
Force Majeure
39
18.16
Entire Agreement
39
18.17
Third Party Beneficiaries
39
18.18
Execution in Counterparts; Facsimile Signatures
39

 
iii

--------------------------------------------------------------------------------


 
 
AMENDED AND RESTATED LICENSE AGREEMENT
 
THIS AMENDED AND RESTATED LICENSE AGREEMENT effective as of March 28, 2008 (the
“Amended and Restated Effective Date”) by and between DISCOVERY LABORATORIES,
INC., a Delaware corporation (“Discovery”), and PHILIP MORRIS USA INC., d/b/a
CHRYSALIS TECHNOLOGIES, a Virginia corporation (“Chrysalis”) amends and restates
the Strategic Alliance Agreement effective as of December 9, 2005 (the “Original
Effective Date”), by and between Discovery and Chrysalis (the “Original
Agreement”). Discovery and Chrysalis shall be referred to herein individually as
a “Party” and collectively as the “Parties”.
 
WHEREAS, Discovery and Chrysalis entered into the Original Agreement pursuant to
which Chrysalis granted to Discovery a worldwide license under its rights in and
to its capillary aerosol generation technology to develop certain combination
drug-device surfactant products;
 
WHEREAS, Chrysalis has assigned to Philip Morris Products S.A. (“PMPSA”) all
rights outside of the United States in and to its capillary aerosol generation
technology (the “Assigned Rights”);
 
WHEREAS, Discovery and PMPSA are entering into a license agreement as of the
Amended and Restated Effective Date pursuant to which PMPSA will grant to
Discovery a license under the Assigned Rights (the “PMPSA/Discovery Agreement”);
and
 
WHEREAS, Discovery and Chrysalis now wish to amend the Original Agreement to
cease Chrysalis’ active involvement in the development of such combination
drug-device surfactant products, to provide a technology transfer to Discovery
to permit Discovery to continue with the development of such combination
drug-device surfactant products, and to account for such assignment of rights to
PMPSA, all on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants, and agreements contained herein, the
Parties, intending to be legally bound, hereby agree as follows:
 
 
ARTICLE 1
DEFINITIONS
 
In addition to terms defined elsewhere in this Agreement, the following terms
used in this Agreement are defined below:
 
“AAA” means the American Arbitration Association.
 
“Actual Amount” has the meaning set forth in Section 7.8.2.
 

--------------------------------------------------------------------------------


 
[***]  
 
“Aerosol Device” means a device to aerosolize a pharmaceutical compound for
administration to humans. It is contemplated that the Aerosol Device shall
consist of (i) permanent (e.g., nondisposable) components that control power and
electronics (e.g., control unit) and (ii) a physical mechanism (e.g., pump) to
provide a means for dispensing the Drug Product from the container closure
system.
 
“Aerosol Technology” means any technology related to the aerosolization of a
liquid form of a pharmaceutical compound. Aerosol Technology does not include
technology that is related to the delivery of aerosols as dry powders.
 
“Affiliates” means with respect to any Party, any Person, directly or
indirectly, controlling, controlled by or under common control with such Party.
For purposes of this Section, “control” means (i) in the case of a Person that
is a corporate entity, direct or indirect ownership of more than fifty percent
(50%) of the stock or shares having the right to vote (or such lesser percentage
which is the maximum allowed to be owned by a foreign corporation in a
particular jurisdiction) for the election of directors of such Person or (ii) in
the case of a Person that is an entity, but is not a corporate entity, the
possession, directly or indirectly, of (A) more than fifty percent (50%) of the
economic or partnership interest in the income or capital of such Person or (B)
the power to direct, or cause the direction of, the management or policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling,” “controlled by” or “under common
control” shall have the meanings correlative to the foregoing. For the purposes
of this Amended and Restated License Agreement, Chrysalis and PMPSA shall not be
considered Affiliates with respect to each other.
 
“Agreement” means this Amended and Restated License Agreement, including the
Schedules attached hereto.
 
“Breaching Party” has the meaning set forth in Section 15.4.1.
 
“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.
 
“Chrysalis” has the meaning set forth in the Preamble hereto.
 
“Chrysalis Intellectual Property” has the meaning set forth in Section 8.1.1.
 
“Chrysalis Patents” means all Patents owned by Chrysalis in the Territory or to
which Chrysalis otherwise has rights in the Territory, as of June 30, 2008, that
claim or are directed to the Chrysalis Technology.
 
“Chrysalis Technology” means (a) Chrysalis’ proprietary Aerosol Technology owned
or controlled by Chrysalis in the Territory as of June 30, 2008 (including
without limitation the technologies, devices, processes, equipment, materials
and know-how relating to the aerosolization of liquid forms of drug products and
the Aerosol Devices and Disposable Dose Packs therefor) and (b) all Intellectual
Property owned by or licensed to Chrysalis in the Territory as of June 30, 2008
relating to such Aerosol Technology, including, without limitation, the
Chrysalis Patents.
 

--------------------------------------------------------------------------------

  Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
2

--------------------------------------------------------------------------------


 
“Chrysalis Technology Improvements” means any rights in the Territory in and to
any Inventions created or reduced to practice [***]   in the performance of the
Agreement or exercise of the license granted pursuant to this Agreement, or
[***] under the PMPSA/Discovery Agreement or exercise of the license granted
pursuant to the PMPSA/Discovery Agreement, in each case which Inventions relate
primarily to the Chrysalis Technology.
 
“Clinical Trials” means Phase I, II, III and, if required, Phase IV clinical
trials and such other tests and studies in human subjects or patients that are
required to obtain, maintain, or sustain Regulatory Approval in a country in the
Territory.
 
“Confidential Information” means all information received by either Party or its
Affiliates from or on behalf of the other Party or its Affiliates relating to
this Agreement that the disclosing Party treats as confidential, including,
without limitation: (i) copies of any nonpublic information regarding a Party’s
Patents; (ii) techniques, technology, practices, trade secrets, inventions
(whether or not patentable), designs, methods, manufacturing processes,
formulae, formulations, specifications, documents, knowledge, know-how, skill,
experience, test data, and results, (including that related to pharmacology,
toxicology, preclinical testing, clinical testing, expression data, Chemistry,
Manufacturing and Control (CMC) data, batch records, trials, and studies, safety
and efficacy, analytical, and quality control); (iii) devices and related
components, compounds, polypeptides, proteins, formulations, compositions of
matter, cells, cell lines, markers, assays, and physical, biological, or
chemical material; (iv) marketing information, market research data,
medical/physicians advisory boards, and consultant input, including clinical
studies designed to support promotional efforts; (v) the terms of this
Agreement, and (vi) other proprietary business information such as business
plans, financial or personnel matters, present or future products, research,
process and technology development programs, sales, suppliers, customers,
employees, investors, or other business information, whether in oral, written,
graphic, or electronic form.
 
“Contract Month” means each month during any Contract Year.
 
“Contract Quarter” means each three (3) month period ending on March 31,
June 30, September 30 and December 31 during any Contract Year.
 
“Contract Year” means a twelve (12) month period ending on December 31. The
initial Contract Year will be deemed to begin on the Amended and Restated
Effective Date and end on December 31 of that Contract Year in which it falls.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
3

--------------------------------------------------------------------------------


 
“Diligent Commercialization Efforts” means efforts and resources reasonably
comparable to those commonly used in the research-based pharmaceutical industry
for a medical device, pharmaceutical product or pharmaceutical compound at a
similar stage in its commercialization or product life of similar market
potential, taking into account safety and efficacy, the competitiveness of
alternative products in the marketplace, the patent and other proprietary
position of the product, the likelihood of regulatory approval given the
regulatory structure involved, the potential profitability of the product and
alternative products and other relevant factors relating to the
commercialization of a Licensed Product, including, without limitation, the
potential cost, risk, timing and reward, provided, however, that the fact that
the Parties are required to share revenues with respect to the Licensed Products
shall not be a factor taken into account in determining whether Diligent
Commercialization Efforts were satisfied. Diligent Commercialization Efforts
shall be determined on a market by market basis for a particular Licensed
Product, and it is anticipated that the level of effort will change over time
reflecting changes in the status of the Licensed Product and the market
involved.
 
“Diligent Development Efforts” means efforts and resources reasonably comparable
to those commonly used in the research-based pharmaceutical industry for a
medical device, pharmaceutical product or pharmaceutical compound at a similar
stage in its development of similar market potential, taking into account safety
and efficacy, product profile, difficulty in developing the product,
competitiveness of alternative products in the marketplace, the patent and other
proprietary position of the product, the likelihood of regulatory approval given
the regulatory structure involved, the potential profitability of the product
and alternative products and other relevant factors affecting the cost, risk and
timing of development and total potential reward to be obtained if a Licensed
Product is commercialized, provided, however, that the fact that the Parties are
required to share revenues with respect to the Licensed Products shall not be a
factor taken into account in determining whether Diligent Development Efforts
were satisfied.
 
“Discovery” has the meaning set forth in the Preamble hereto.
 
“Discovery Intellectual Property” has the meaning set forth in Section 8.1.2.
 
“Discovery Patents” means all Patents owned by Discovery or to which Discovery
otherwise has rights that claim or are directed to any Discovery Intellectual
Property.
 
“Discovery Technology” means (a) Discovery’s proprietary Pulmonary Surfactant
technology (including without limitation the technologies, formulations,
processes, equipment, materials and know-how relating to the manufacture and use
of Pulmonary Surfactants for treatment of respiratory conditions), and (b) all
Intellectual Property owned by or licensed to Discovery relating to such
Pulmonary Surfactant technology, including, without limitation, the Discovery
Patents.
 
“Discovery Technology Improvements” means any Inventions created or reduced to
practice [***]   in the performance of the Agreement or exercise of the license
granted pursuant to this Agreement, which Inventions relate primarily to
Pulmonary Surfactants (alone or in combination with [***]).
 

--------------------------------------------------------------------------------

   Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
4

--------------------------------------------------------------------------------


 
“Disposable Dose Packet” consists of: (i) Drug Product within a container
(comprising the drug formulation containing the drug substance and the container
closure system in which it is packaged), (ii) aerosolization capillary (heatable
capillary through which the formulation is pumped to produce an aerosol), (iii)
patient interface (components through which the aerosol produced by the
capillary travels in order to reach the patient), and (iv) all ancillary tubing,
connectors and fittings related thereto.
 
“Dispute” has the meaning set forth in Section 17.1.
 
“Dollars” and “$” means, unless otherwise specified, United States Dollars.
 
“Drug Product” means a pharmacological agent(s), including Pulmonary
Surfactants, together with any excipients or inactive ingredients, formulated
for use in connection with an Aerosol Device or Disposable Dose Packet.
 
“Estimated Amount” has the meaning set forth in Section 7.8.1.
 
[***]  
 
“Exchange Act” has the meaning set forth in Section 16.1.
 
“Exclusive Field” means (i) the therapeutic or preventative use in humans of
Aerosol Technology to deliver Pulmonary Surfactants (alone or in combination
with any other pharmaceutical compound(s)) as an active ingredient for the
prevention or treatment of Respiratory Indications, and (ii) the therapeutic or
preventative use in humans of Aerosol Technology to deliver [***] as an active
ingredient.
 
“FDA” shall mean the United States Food and Drug Administration, and any
successor agency.
 
“First Commercial Sale” means the first arms-length commercial sale of a
Licensed Product to a Third Party by Discovery or its Affiliates or
sublicensees, as the case may be, in any country in the Territory after receipt
of Marketing Authorization in such country which results in an exchange for cash
or some equivalent to which value can be assigned for the purpose of determining
Net Sales.
 
“Force Majeure Event” means an event or occurrence that materially interferes
with the ability of a Party to perform its obligations or duties hereunder which
is not within the reasonable control of the Party affected or any of its
Affiliates, not due to malfeasance by such Party or its Affiliates, and which
could not with the exercise of due diligence have been avoided, including
without limitation fire, earthquake, acts of God, acts of war, labor strikes or
lockouts, riots, civil disturbances, actions or inactions of governmental
authorities (except actions in response to a breach of applicable Law by such
Party).
 

--------------------------------------------------------------------------------

 Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
5

--------------------------------------------------------------------------------


 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Hospital Setting” means a (i) hospital-setting in the delivery room, NICU,
PICU, CCU, emergency department, surgical care unit and/or intermediate care
unit, (ii) emergency and specialized medical treatment centers, such as birthing
centers, treatment centers for chronic diseases, trauma centers and other
similar facilities, and (iii) an institution setting which is used to provide
long-term care for people with chronic illness or disability, including hospice
settings and nursing homes.
 
“Indemnitee” has the meaning set forth in Section 13.2.1.
 
“Indemnitor” has the meaning set forth in Section 13.2.1.
 
“Infringement Notice” has the meaning set forth in Section 8.6.1.
 
“Intellectual Property” means all know how, Inventions, Patents, copyrights,
trademarks, trade secrets and any other intellectual property rights in the
Territory that may be secured in any place under laws now or hereafter in
effect.
 
“Invention” means any new or improved apparatus, process, information, product,
invention, discovery, idea, suggestion, material, data, equipment, design,
circuit component, drawing, tooling, prototype, report, computer software,
documentation or other intellectual property or know-how (whether or not
patentable) discovered, produced, conceived, created or reduced to practice by
either or both Parties (or their Affiliates, sublicensees, subcontractors,
successors or assigns).
 
“Law” means any applicable statute, law, ordinance, regulation, order, or rule
of any federal, state, local, foreign, or other governmental agency or body or
of any other type of regulatory body (including common law) or securities
exchange or automated quotation system.
 
“Licensed Product” means a combination drug-device product using or otherwise
practicing the Chrysalis Technology and delivering Pulmonary Surfactants or
[***]   (each alone or in combination with [***]).
 
“Losses” has the meaning set forth in Section 13.1.1.
 
“Marketing Authorization” means, with respect to each country in the Territory,
the principal Regulatory Approval required to market the Licensed Product in
such country (e.g., the NDA), including satisfactory pricing and reimbursement
approval, when applicable.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
6

--------------------------------------------------------------------------------


 
“NDA” shall mean a new drug application, biologics license
application, pre-market approval application, or a pre-market clearance under
FDCA Section 510k that may be filed with the FDA in the United States or any
comparable application that may be filed with any equivalent Regulatory
Authority in the Territory.
 
“Net Sales” means, with respect to Licensed Products and Substitute Products, as
applicable, sold by Discovery, its Affiliates and sublicensees in the Territory,
the [***]   amount [***] for Licensed Products or Substitute Products, as
applicable, by Discovery, its Affiliates, and any sublicensees of Discovery in
arms-length, commercial transactions in the Territory with customers that are
Third Parties, less the following deductions to the extent included in such
[***] amount:
 
[***]
 
Any discretionary rebates, discounts or other adjustments to the [***] amount
shall be commercially reasonable and consistent with standard industry
practices. Net Sales (including each applicable deduction from the [***] amount)
shall be determined from the books and records of Discovery maintained in
accordance with GAAP consistently applied.
 
“Non-Breaching Party” has the meaning set forth in Section 15.4.1.
 
“Original Effective Date” has the meaning set forth in the Preamble hereto.
 
“Party” and “Parties” have the meanings set forth in the Preamble hereto.
 
“Patents” means all patents and patent applications, and all patents issuing
thereon (including utility, model and design patents and certificates of
invention), together with all reissue patents, patents of addition, divisions,
renewals, continuations, continuations-in-part, substitutions, additions,
extensions (including supplemental protection certificates), registrations,
confirmations, re-examinations, and foreign counterparts of any of the foregoing
in the Territory.
 
“Person” means any natural person, corporation, company, partnership, limited
liability company, proprietorship, trust or estate, joint venture, association,
or other legal entity.
 
“Pulmonary Surfactant” means surface active agents designed for deposition in
the lungs in order to exert a physiological or pharmacological affect to prevent
or treat Respiratory Indications. 
 
“Regulatory Approval” means any approvals (including, where necessary for the
marketing, use, or other distribution of a drug, medical device, or combination
drug and medical device in a regulatory jurisdiction, pricing, and reimbursement
approvals), licenses, registrations, or authorizations or equivalents necessary
for the manufacture, use, storage, import, export, clinical testing, transport,
marketing, sale, and distribution of the Drug Product or Aerosol Device and any
Licensed Product in a regulatory jurisdiction anywhere in the Territory,
including Marketing Authorizations.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
7

--------------------------------------------------------------------------------


 
“Regulatory Authority” means any federal, national, multinational, state,
provincial, or local regulatory agency, department, bureau, or other
governmental entity with authority to regulate the marketing and sale of a
pharmaceutical product, delivery system or device in the Territory, including
the FDA in the United States.
 
“Regulatory Data” means any and all research data, pharmacology data, chemistry,
manufacturing, and control data, preclinical data, clinical data and/or all
other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with an Investigational New Drug Application or NDA
for Licensed Products (including any Drug Master Files, Device Master Files,
Chemistry, Manufacturing and Control (CMC) data, or similar documentation).
 
“Respiratory Indications” means all respiratory dysfunctions, failures,
syndromes, diseases, disorders, or conditions.
 
“Royalty Credit” has the meaning set forth in Section7.8.2.
 
“Royalty Report” means the reports to be delivered by Discovery to Chrysalis
pursuant to Section 7.7 with respect to each Contract Month and pursuant to
Section 7.8 with respect to each Contract Quarter, which reports shall give such
particulars of each of the Licensed Products and Substitute Products sold by
Discovery and its Affiliates and sublicensees during the preceding Contract
Month in the Territory in the case of Section 7.7 and during the preceding
Contract Quarter in the case of Section 7.8 as are reasonably pertinent to
perform an accounting of royalties under this Agreement.
 
“SEC” has the meaning set forth in Section 9.3.
 
“Substitute Product” means any Aerosol Device, Disposable Dose Packet or Drug
Product (other than a Licensed Product) sold by Discovery, its Affiliates and
sublicensees for use within the Exclusive Field.
 
“Target Indications” means the following Respiratory Indications: [***].   
 
“Target Populations” means human patients [***] receiving forms of treatment for
the applicable Respiratory Indication that are typically and principally
provided [***].
 
“Taxes” has the meaning set forth in Section 7.14.
 
“Term” has the meaning set forth in Article 14.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
8

--------------------------------------------------------------------------------


 
“Territory” means the United States of America and its territories and
possessions, including the Commonwealth of Puerto Rico, Guam, U.S. Virgin
Islands, American Samoa, and Northern Mariana Islands.
 
“Third Party” means any Person other than Chrysalis or Discovery or their
respective Affiliates.
 
“Third Party Claim” has the meaning set forth in Section 13.1.1.
 
“Valid Claim” means a claim of an issued and unexpired patent, which claim has
not been held unpatentable, invalid, or unenforceable by a court or other
government agency of competent jurisdiction from which no appeal can be or has
been taken and has not been held or admitted to be invalid or unenforceable
through re-examination or disclaimer, opposition procedure, nullity suit or
otherwise, which claim, but for the licenses granted herein, would be infringed
by the sale of a Licensed Product.
 
ARTICLE 2
TECHNOLOGY TRANSFER
 
2.1  Technology Transfer. Prior to June 30, 2008, Chrysalis shall provide
Discovery with a technology transfer reasonable in scope to enable Discovery to
practice the Chrysalis Technology for purposes of exercising the license rights
granted to Discovery hereunder. Chrysalis shall have satisfied its obligations
pursuant to this Section 2.1 in the event Chrysalis complies with the specific
obligations set forth in Exhibit A.
 
2.2  Transfer of Regulatory Files, Data and Filings. In connection with the
technology transfer contemplated pursuant to Section 2.1, Chrysalis shall
provide to Discovery or its designee, a copy of all governmental or regulatory
correspondence, conversation logs, filings, and approvals relating to the
development, manufacture or commercialization of the Licensed Product (including
study protocols, study results, analytical methodologies, validation
documentation, and regulatory documentation) that are reasonably necessary for
the continued development and sale of the Licensed Product, including without
limitation those materials that are reasonably necessary for inclusion in a new
drug application or equivalent filing with the FDA or other regulatory bodies.
Chrysalis shall also provide to Discovery copies of, and permit Discovery to
reference in connection with any Licensed Products, all Regulatory Data relating
to Licensed Products reasonably necessary to continue the development, marketing
and sale of the Licensed Products. From and after such time, all such Regulatory
Data and information provided to Discovery shall remain Confidential Information
of Chrysalis; provided, however, that Discovery may use all such Regulatory Data
and information solely for the purposes of continuing to pursue the development
and commercialization of Licensed Products. Chrysalis shall execute all
documents and take all such further actions as may be reasonably requested by
Discovery and required in order to give effect to the foregoing.
 
9

--------------------------------------------------------------------------------


 
ARTICLE 3
LICENSE
 
3.1  License. Subject to the terms, conditions, and limitations of this
Agreement, Chrysalis hereby grants to Discovery an exclusive right and
royalty-bearing license or sublicense, as applicable, in the Territory, with the
right to grant sublicenses solely as set forth in Section 3.3, under the
Chrysalis Technology and Chrysalis Technology Improvements to make and have
made, to use and have used, to develop and have developed, to sell and have
sold, to offer for sale and have offered for sale, to import and export and have
imported and exported Licensed Products in the Exclusive Field in the Territory
during the Term.
 
3.2  Limitations. The license granted pursuant to Section 3.1 shall be exclusive
only to the extent that Chrysalis has the right to grant an exclusive license
with respect to the Licensed Product in question. No right or license outside of
the Exclusive Field is granted and all such rights are expressly reserved by
Chrysalis. No right or license is or shall be granted under this Agreement by
implication. All such rights or licenses are or shall be granted only as
expressly provided in this Agreement. Discovery shall not practice the Chrysalis
Technology in the Territory except as expressly licensed herein. Nothing herein
shall limit the ability of Chrysalis to perform any research or development work
on or using the Chrysalis Technology. Notwithstanding any other provision of
this Agreement, no rights with respect to any trademarks, trade names, service
marks or logos of Chrysalis are granted pursuant to this Agreement.
 
3.3  Sublicensing Rights. The license granted to Discovery pursuant to Section
3.1 by Chrysalis shall include the right of Discovery to grant sublicenses,
subject to terms and conditions set forth in Section 18.7. Discovery shall
provide Chrysalis with prompt written notice of any sublicenses granted
hereunder.
 
3.4  Retained Rights. Any rights of each Party not expressly granted to the
other Party under the provisions of this Agreement shall be retained by each
Party, and, subject to any applicable terms, conditions, and limitations of this
Agreement, each Party shall retain the right to: (a) exploit such Party’s own
Intellectual Property relating to Licensed Products to develop, manufacture, and
commercialize products outside the Exclusive Field; (b) exploit such Party’s own
Intellectual Property relating to Licensed Products for other purposes outside
the Exclusive Field unrelated to the Licensed Products; and (c) perform its
obligations and exercise its rights under this Agreement.
 
ARTICLE 4
PRODUCT DEVELOPMENT
 
4.1  Licensed Product Development. Discovery shall be solely responsible for the
development of Licensed Products and Chrysalis shall have no obligations with
respect to the development of Licensed Products unless Chrysalis agrees
otherwise in writing. Chrysalis acknowledges and agrees that Discovery may
partner with third parties with respect to the development of Licensed Products.
 
10

--------------------------------------------------------------------------------


 
4.2  Notice of Development of Licensed Products. Discovery shall provide
Chrysalis with written notification of its intention to proceed with Phase II
Clinical Trials for a Licensed Product. Such written notification shall include
sufficient detail for Chrysalis to understand the nature of such Licensed
Product to be developed by Discovery.
 
4.3  Development Effort. Discovery shall use Diligent Development Efforts to
develop at least one Licensed Product and to otherwise carry out its
responsibilities under this Agreement relating to such Licensed Product promptly
and expeditiously in accordance with all Laws. Notwithstanding the foregoing,
the Parties acknowledge that the development of pharmaceutical products is
inherently speculative and there is no guarantee that the Discovery will be
successful in developing any commercially viable Licensed Products, or that the
development of any Licensed Products will proceed as anticipated.
 
4.4  Costs. Discovery shall be solely responsible for all costs incurred by
Discovery in connection with the development of Licensed Products hereunder.
 
4.5  Development Support by Chrysalis. Chrysalis shall use commercially
reasonable efforts to perform, in consultation with Discovery, the development
activities mutually agreed upon by the Parties in writing on a mutually agreed
upon schedule set forth in writing; provided, however, that (if the technology
transfer provided for in Article 2 shall have been completed in accordance
therewith) in no event shall Chrysalis have any obligation to perform any
development activities or otherwise provide any support to Discovery after June
30, 2008. Discovery acknowledges and agrees that Chrysalis is transitioning out
of the aerosol device business and that Chrysalis makes no commitment that
Chrysalis will have or retain the personnel or resources necessary to perform
any specific development activities hereunder. Chrysalis’ obligation to perform
the development activities set forth in this Section 4.5 is subject to Chrysalis
having qualified personnel to perform such development activities. Chrysalis
shall be solely responsible for all costs incurred by Chrysalis in connection
with the development activities performed by Chrysalis pursuant to this Section.
 
4.6  Design Configurations. The Parties agree that any Aerosol Device and
Disposable Dose Packet configuration developed for use outside the Exclusive
Field shall be distinct in appearance from those for use with the Licensed
Products and shall not be interchangeable with the Aerosol Device or Disposable
Dose Packet of the Licensed Products. Without limiting the generality of the
foregoing, Chrysalis shall not offer for sale or sell, nor authorize any Third
Party to offer for sale or sell, any pharmaceutical product (i) in packaging
similar in appearance to the Disposable Dose Packet for a Licensed Product, or
(ii) in packaging that is interchangeable with the Disposable Dose Packet of a
Licensed Product for purposes of use in an Aerosol Device.
 
4.7  Status Updates. Upon the reasonable request of Chrysalis, Discovery shall
provide Chrysalis with an update on the status of the development of Licensed
Products hereunder; provided that in no event shall Discovery be required to
provide an update more often than once a Contract Quarter.
 
11

--------------------------------------------------------------------------------


 
ARTICLE 5
COMMERCIALIZATION
 
5.1  Exclusive Right to Sell the Licensed Products. The Parties agree that
during the Term, Discovery shall have the exclusive right to market and have
marketed, sell and have sold, and offer for sale or have offered for sale any
Licensed Products in the Territory.
 
5.2  Responsibility For Commercialization Matters. Discovery shall have the sole
responsibility for all activities associated with the commercialization of the
Licensed Products in the Territory, including, without limitation, (a)
preparing, submitting and seeking Marketing Authorizations for the Licensed
Products, (b) sales, advertising and marketing of the Licensed Product, (c)
scientific and medical affairs, (d) customer service and distribution related
services, such as order taking, shipping, billing, accounts receivable, returns,
allowance activities and product support; (e) Phase IV Clinical Trials, (f)
commercial manufacture of the Licensed Product; and (g) branding of the Licensed
Products.
 
5.3  Commercialization.
 
5.3.1  Diligent Commercialization Efforts. Discovery shall use Diligent
Commercialization Efforts to bring the Licensed Products to market and to market
and sell the Licensed Products in the Territory. Discovery shall promptly notify
Chrysalis of the receipt of any Marketing Authorization for a Licensed Product
in the Territory.
 
5.3.2  Commercialization Initiation. With respect to each Licensed Product, the
First Commercial Sale in the Territory shall occur within [***]  of receipt of
the relevant Marketing Authorization for the Territory for such Licensed
Product. Should Discovery materially fail to achieve any such commercialization
initiation within [***] of having received written notice of such failure from
Chrysalis [***].
 
5.4  Status Updates. Upon Chrysalis’ reasonable request, Discovery shall provide
Chrysalis with an update on the status of the commercialization of Licensed
Products in the Territory hereunder; provided that in no event shall Discovery
be required to provide an update more often than once a Contract Quarter.
 
ARTICLE 6
REGULATORY MATTERS 
 
6.1  Responsibility and Consultation. Discovery shall be responsible for
preparing, submitting, seeking and maintaining all Regulatory Approvals for the
Licensed Products in the Territory, including without limitation Marketing
Authorizations.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
12

--------------------------------------------------------------------------------


 
6.2  Regulatory Updates and Communications. Within thirty (30) days after the
end of each Contract Quarter, Discovery shall provide Chrysalis with a written
update on the status of the Regulatory Approvals for the Licensed Products in
the Territory. In addition, Discovery shall provide Chrysalis with a copy of any
medical device reports relating to the use of Licensed Products in the Territory
and a copy (if in writing) or a description (if oral) of any significant contact
or communication from any Regulatory Authority relating to a material safety
issue with the Chrysalis Technology, in each case, promptly after Discovery’s
receipt of the same.
 
6.3  Records. Except to the extent otherwise required by law, the Parties
acknowledge and agree that Chrysalis shall have no obligation to maintain any
records relating to the Chrysalis Technology or the Licensed Product.
 
6.4  Product Liability Litigation. Discovery shall promptly inform Chrysalis of
the initiation of any (i) recalls, corrections or removals of Licensed Products,
and (ii) litigation or investigations in the Territory relating to the Licensed
Product involving a claim of death or bodily injury (or allegations thereof) to
an individual and shall provide Chrysalis with regular written updates with
respect thereto. If any such recalls, corrections, removals, litigation or
investigations relate to the Chrysalis Technology, then Chrysalis shall have the
right to audit the books, records and facilities relating to such Licensed
Products (solely to the degree that Discovery has the right to grant any such
access and solely to the degree such books, records and facilities relate to
such litigation and investigation), and Discovery shall reasonably cooperate
with Chrysalis in connection therewith.
 
ARTICLE 7
FINANCIAL PROVISIONS
 
7.1  Transition Assistance Fees. Chrysalis shall pay to Discovery the following
fixed fees in accordance with the following schedule:
 
7.1.1  Within [***]  days after the Amended and Restated Effective Date, a fixed
fee of two million dollars ($2,000,000); and
 
7.1.2  Within [***] days after the Parties mutually agree in writing that [***],
a fixed fee of two million five hundred thousand dollars ($2,500,000);
 
provided, however, that Chrysalis shall have no obligation to pay Discovery any
amounts pursuant to this Section 7.1 if Discovery is in material breach of any
material provision of this Agreement.
 
7.2     Royalties with Respect to Licensed Products and Substitute Products. In
consideration of the significant investments made by Chrysalis in developing the
Chrysalis Technology and the rights granted and payments made to Discovery
herein, Discovery shall pay royalties to Chrysalis on Net Sales of Licensed
Products and Substitute Products in the Territory in an amount equal to [***]  
of the Net Sales for such Licensed Products and Substitute Products.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
13

--------------------------------------------------------------------------------


 
7.3  Minimum Royalties. Commencing [***] and continuing thereafter throughout
the Term, if the royalties paid by Discovery to Chrysalis hereunder are not
equal to or greater than the following for each Contract Quarter of the
applicable Contract Year:
 
[***] (the “Minimum Royalty”), then Chrysalis shall have the right to terminate
this Agreement pursuant to Section 15.3; provided, that Discovery can cure any
such royalty shortfall by paying Chrysalis [***] after the end of the applicable
Contract Quarter the difference between the Minimum Royalty due for the
applicable Contract Quarter and the actual royalties paid by Discovery hereunder
for such Contract Quarter (the “Royalty Shortfall”). The royalty payments
required to be paid in any given Contract Quarter pursuant to Section 7.2 shall
be subject to an offsetting reduction by Discovery in an amount equal to the
Royalty Shortfall; provided, however, that (i) no such offset shall be applied
until the royalty payments for such Contract Quarter exceed the Minimum
Royalties for such Contract Quarter, and (ii) such offset may be made only to
the extent such Royalty Shortfall has not previously been subject to offset
pursuant to this Section.
 
7.4  Prohibition on Bundling. Notwithstanding any other provision of this
Agreement to the contrary, Discovery hereby covenants that it will not include
or bundle any Licensed Products and Substitute Products or components thereof as
part of a multiple product offering with any other products or services if it
would result in the price of the Licensed Product or Substitute Product or any
components thereof being discounted from the then-applicable sale price in such
jurisdiction, nor shall Discovery permit its Affiliates or sublicensees to do
so, except with the prior written consent of Chrysalis. In the event any such
bundled sales occur, the Net Sales with respect to such bundled transactions
shall be deemed to be the-then current average Net Sales for the Licensed
Product or Substitute Product in such jurisdiction in arms length transactions
or in the event there are no unbundled transactions, the fair market value of
such Net Sales.
 
7.5  Fixed Consideration. In the event that Discovery receives any fixed
payment, fee or other consideration from a Third Party (i) in consideration of
any discount, credit or similar allowance granted to such Third Party in
connection with the purchase of any Licensed Product(s) or Substitute Product(s)
or (ii) in lieu of any royalties with respect to any Licensed Product(s) or
Substitute Product(s), then Discovery shall pay to Chrysalis a royalty equal to
the product of (a) such consideration multiplied by (b) the royalty rate set
forth in Section 7.2. Discovery shall report on the amount of any such
consideration, and the royalty payable thereon in U.S. Dollars, in the Royalty
Report. For the avoidance of doubt, this Section 7.5 shall not apply with
respect to any fixed payment, fee or other consideration from a Third Party in
respect of development fees, milestone payments or other similar payments in
transactions that incorporate a market-rate royalty structure.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
14

--------------------------------------------------------------------------------


 
7.6  Treatment of Partial Product Sales. In the event that portions of a
Licensed Product or Substitute Product are sold separately, (e.g., Aerosol
Device, Disposable Dose Packet, Drug Product) the royalties payable pursuant to
this Article 7 shall be paid [***].  
 
 
7.7  Royalty Reports. Within [***] days after the end of each Contract Month
(beginning with [***] Licensed Product or Substitute Product, as the case may
be), Discovery shall deliver to Chrysalis a preliminary Royalty Report. [***]
The Royalty Report shall include at least the following items, separately stated
as to each of the Licensed Products and Substitute Products, as applicable:
 
(i)  the quantity of each of the Licensed Products and Substitute Products
(delineated as Aerosol Devices and Disposable Dose Packets) invoiced by
Discovery and its Affiliates and sublicensees during such Contract Month and the
[***] amount therefor;
 
(ii)  the allowable deductions therefrom and an itemization of each specific
deduction [***];
 
(iii)  the calculation of royalties, if any, thereon in a manner consistent with
the amounts set forth in the Royalty Report prepared in accordance with this
Section 7.7.
 
 
7.8  Payment of Estimated and Actual Amounts.
 
7.8.1  Payment of Estimated Amounts. Simultaneous with the issuance of the
preliminary Royalty Report, Discovery shall make payment of estimated amounts
due to Chrysalis hereunder with respect to such Contract Month (the “Estimated
Amount”).
 
7.8.2  Quarterly Reconciliation and True-Up. Within [***] days following each
Contract Quarter, Discovery shall calculate the actual amount due to Chrysalis
hereunder with respect to the immediately preceding Contract Quarter (the
“Actual Amount”) and provide to Chrysalis a true and accurate Royalty Report for
such Contract Quarter, setting forth the corrected calculations for such
Contract Quarter. If the Estimated Amounts paid to Chrysalis pursuant to Section
7.8.1 for the three Contract Months comprising the immediately preceding
Contract Quarter exceeds the Actual Amount for such Contract Quarter, Discovery
shall notify Chrysalis and such excess amount (the “Royalty Credit”) shall, at
the discretion of Discovery, be available to offset future royalties payable to
Chrysalis by Discovery. If such Actual Amount exceeds such Estimated Amount,
Discovery shall promptly pay such excess amount to Chrysalis. [***]
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
15

--------------------------------------------------------------------------------


 
7.9  Pass-Through Royalties. Each Party shall be solely responsible for paying
any royalties which may be due to Third Parties with respect to such Party’s
Intellectual Property.
 
7.10  Records and Audits.
 
7.10.1  Records. Discovery shall keep, and shall require its Affiliates and
sublicensees to keep, such records as are necessary to determine accurately the
sums due to each other under this Agreement. Such records shall be retained by
Discovery for the Term and for three (3) years thereafter.
 
7.10.2  Audit. At the written request of Chrysalis, with reasonable advance
notice, Discovery shall make available for inspection, review, and audit, by an
internationally recognized independent certified public accounting firm
appointed by Chrysalis and reasonably acceptable to Discovery, such records of
Discovery as may be reasonably necessary to verify Discovery’s accounting
reports and payments made or to be made pursuant to this Agreement; provided,
however, that such audits may not be performed by Chrysalis more than once per
Contract Year in the absence of a reasonable basis for concern regarding
compliance with the Agreement or any applicable Laws. If such accountants
identify a discrepancy, then the appropriate Party shall pay the other Party the
amount of the discrepancy within thirty (30) days of the date of receiving such
accountant’s written report, or as otherwise agreed upon by the Parties, plus,
in the event of any underpayment, interest calculated in accordance with
Section 7.13.
 
7.10.3  Audit Confidentiality. Chrysalis shall cause any accountants selected by
it to enter into a confidentiality agreement acceptable to Discovery obligating
such accountants to retain all such information in confidence pursuant to such
confidentiality agreement. Such accountants shall not reveal to Chrysalis the
details of its review, except for such information as is required to be
disclosed under this Agreement, and such details shall be treated as
Confidential Information. Each Party agrees to hold in strict confidence all
information concerning payments and reports, and all information learned in the
course of any audit or inspection (and not to make copies of such reports and
information), except to the extent necessary for such Party to reveal such
information in order to enforce its rights under this Agreement or if disclosure
is required by Law, regulation or judicial order.
 
7.10.4  Costs of Audits. Chrysalis shall pay for such inspections, except that
in the event the adjustment shown by such inspection is greater than [***] 
percent ([***]%) of the original royalty amounts in question, Discovery shall
pay for such inspection.
 
7.11  Foreign Exchange. For the purpose of computing the Net Sales for Licensed
Products and Substitute Products sold in a currency other than Dollars, such
amounts shall be converted into Dollars each Contract Month in the then standard
manner used by Discovery in the preparation of its audited financial statements,
consistently applied. Such method of currency conversion used by Discovery shall
be a commercially reasonable method consistent with industry standards, and
Discovery shall disclose to Chrysalis [***] prior to First Commercial Sale of a
Licensed Product or Substitute Product in a country such method of currency
conversion. Notwithstanding anything herein to the contrary, at Chrysalis’
option, with respect to any particular country in the Territory, Discovery shall
pay royalties for Licensed Products and Substitute Products sold in such country
in such country’s local currency. Discovery shall not change such method of
currency conversion disclosed to Chrysalis pursuant to this Section 7.11 without
obtaining Chrysalis’ prior written consent, such consent not to be unreasonably
withheld.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
16

--------------------------------------------------------------------------------


 
7.12  Manner of Payments. All sums due to Chrysalis under this Agreement shall
be payable by electronic funds transfer in immediately available funds to such
bank account(s) as Chrysalis shall designate at least two (2) Business Days in
advance.
 
7.13  Late Payments. Any amounts not paid when due under this Agreement shall be
subject to interest from and including the date payment is due through and
including the date upon which Chrysalis has collected immediately available
funds in an account designated by Chrysalis at an annual rate equal to the sum
of [***]  percent ([***]%) plus the annual prime rate of interest quoted in the
Money Rates section of the East Coast edition of the Wall Street Journal
calculated daily on the basis of a 365-day year, or similar reputable data
source, or, if lower, the highest rate permitted under applicable law.
Notwithstanding the foregoing, any payment of amounts by Discovery representing
the excess of Actual Amount over Estimated Amount, calculated in accordance with
Section 7.8, shall not be subject to this Section 7.13.
 
7.14  Tax Withholding. Any taxes, levies, or other duties (“Taxes”) paid or
required to be withheld under the appropriate local tax Laws by Discovery on
account of monies payable to Chrysalis under this Agreement shall be deducted
from the amount of monies otherwise payable to Chrysalis under this Agreement
and paid by Discovery to the proper taxing authority. Discovery shall secure and
send to Chrysalis within a reasonable period of time proof of any such Taxes
paid or required to be withheld by Discovery for the benefit of Chrysalis. The
Parties shall cooperate reasonably with each other to (i) ensure that any
amounts required to be withheld by Discovery are reduced in amount to the
fullest extent permitted by Law and (ii) to resolve such other Party’s taxation
concerns.
 
ARTICLE 8  
INTELLECTUAL PROPERTY
 
8.1  Ownership.
 
8.1.1  Chrysalis Intellectual Property. Chrysalis shall own (i) all Intellectual
Property owned or controlled by Chrysalis relating to the Chrysalis Technology
or Licensed Products that was existing or conceived prior to the Amended and
Restated Effective Date, (ii) all Intellectual Property relating to the
Chrysalis Technology or the Licensed Products developed by Chrysalis outside of
the performance of this Agreement or to which Chrysalis otherwise obtains rights
from a Third Party; (iii) all Inventions conceived, created and reduced to
practice solely by or on behalf of Chrysalis in the course of the performance of
this Agreement, except Discovery Technology Improvements; and (iv) all Chrysalis
Technology Improvements (collectively, “Chrysalis Intellectual Property”).
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
17

--------------------------------------------------------------------------------


 
8.1.2  Discovery Intellectual Property. Discovery shall own (i) all Intellectual
Property owned or controlled by Discovery relating to Discovery Technology or
the Licensed Products that was existing or conceived prior to the Amended and
Restated Effective Date or is developed by Discovery outside of the performance
of this Agreement, (ii) all Intellectual Property relating to Discovery
Technology or the Licensed Products developed by Discovery outside of the
performance of this Agreement or exercise of the license granted hereunder or to
which Discovery otherwise obtains rights from a Third Party, and (iii) all
Inventions conceived, created and reduced to practice solely by or on behalf of
Discovery in the course of the performance of this Agreement or exercise of the
license granted hereunder, except Chrysalis Technology Improvements; (iv) all
Inventions conceived, created and reduced to practice jointly by or on behalf of
the Parties in the course of the performance of this Agreement or exercise of
the license granted hereunder, except Chrysalis Technology Improvements; and (v)
all Discovery Technology Improvements (collectively “Discovery Intellectual
Property”).
 
8.2  Disclosure, Assignment, License and Exploitation.
 
8.2.1  Disclosure. Each Party shall cause all personnel conducting work or
exercising rights on its behalf under the Agreement to, promptly disclose to the
other Party all Intellectual Property in which the other Party has an ownership
interest pursuant to Section 8.1, and to assign any and all right, title and
interest in all such Inventions and Intellectual Property in accordance with
this Agreement. Each Party shall maintain records in sufficient detail and in
good scientific manner appropriate for patent prosecution purposes to properly
reflect all work done and results achieved in conducting its work hereunder, and
shall respond to reasonable requests of the other Party for information
regarding Intellectual Property in which the other Party has an ownership
interest.
 
8.2.2  Assignment and License. In the event Chrysalis conceives, creates or
reduces to practice any Discovery Technology Improvements, Chrysalis shall
promptly notify Discovery and Chrysalis shall assign all right, title and
interest in and to such Discovery Technology Improvements to Discovery. In the
event Discovery conceives, creates or reduces to practice any Chrysalis
Technology Improvements, Discovery shall promptly notify Chrysalis and Discovery
shall assign all right, title and interest in and to such Chrysalis Technology
Improvements to Chrysalis, however, such Chrysalis Technology Improvements are
included in the Intellectual Property licensed to Discovery pursuant to Section
3.1.
 
8.2.3  Exploitation of Intellectual Property. To the extent permitted by Law,
Chrysalis agrees not to exploit the Chrysalis Intellectual Property in the
Exclusive Field in any country in the world; provided, however, that in the
event Discovery terminates this Agreement pursuant to Article 15 with respect to
[***],  this Section 8.2.3 shall no longer apply to Chrysalis with respect to
such [***] and Chrysalis shall have the right to exploit the Chrysalis
Intellectual Property in the Exclusive Field in the Territory with respect to
such [***].  
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
18

--------------------------------------------------------------------------------


 
8.3  Agreement with Personnel. Each Party shall have valid and enforceable
written agreements with all personnel conducting work on its behalf under the
Agreement containing a nondisclosure obligation comparable in scope to Article 9
and giving the other Party all rights and authority necessary to effectuate the
provisions of this Article 8. Each Party shall provide copies of these
agreements to the other Party upon the other Party’s request as allowed by each
Party’s internal personnel policies.
 
8.4  Prosecution of Patents.
 
8.4.1  Discovery and Chrysalis Patent Filings. Discovery and Chrysalis each
shall use commercially reasonable efforts to diligently prosecute and maintain
their respective Chrysalis Patents and Discovery Patents in the Territory;
provided that solely for the purposes of this Section 8.4.1 Discovery Patents
shall mean those Discovery Patents that claim or are directed to Discovery
Technology. Within forty-five (45) days of a Party’s receipt of an allowance or
grant of a Patent, the Party prosecuting the Patent shall inform the other Party
of such allowance or grant, and provide the other Party with a copy of the
allowed or granted Patent claims thereof.
 
8.4.2  Patent Prosecution Costs. Each Party shall bear its own costs to file,
prosecute and maintain its Patents in the Territory (including, without
limitation, patent term extension).
 
8.4.3  Abandonment of Prosecution or Maintenance. Each Party shall notify the
other Party in the event it is unable for any reason to meet its obligations
under this Article 8 with respect to any Patents that are subject to Section
8.4.1. Such notification shall be given within a reasonable period prior to the
date on which such Patents will lapse or become abandoned. The Party receiving
any notification hereunder shall then have the option, exercisable upon written
notification to the Party that delivered such notification, to assume full
responsibility, at its discretion and its sole cost and expense, for prosecution
or maintenance of the affected Patents in such country or countries in the
Territory.
 
8.5  Patent Term Extensions. Each Party shall have the right to request that the
other Party file all applications and take all actions necessary to obtain
patent extension pursuant to 35 U.S.C. § 156 or like foreign statutes for the
respective Parties’ Patents in the Territory. If the filing Party declines to
pursue such patent term extensions, then as permitted by law, the other Party
shall have the right (at its cost and expense) on behalf of the filing Party to
file, or direct the filing of, all such applications and take all such actions
necessary to obtain such patent term extensions. Each Party agrees to sign such
further documents and take such further actions as may be requested by the other
Party in this regard.
 
8.6  Third Party Infringement.

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
19

--------------------------------------------------------------------------------


 
8.6.1  Suits for Infringement. If Discovery or Chrysalis becomes aware of
infringement of any Patent included in the Discovery Patents or the Chrysalis
Patents by a Third Party in the Territory, such Party shall promptly notify the
other Party in writing to that effect and provide a summary of the relevant
facts and circumstances known to such Party relating to such infringement
(“Infringement Notice”). Each Party shall have the right, at its sole discretion
and expense, on its own behalf, to institute, prosecute, and control any action
or proceeding to restrain infringement of any of its Patents. A Party
instituting suit shall have control of such suit and all negotiations for its
settlement or compromise; provided however, that the instituting Party shall not
settle or compromise any such suit or enter into any consent order for the
settlement or compromise thereof which would materially adversely affect the
Intellectual Property rights with respect to a Licensed Product without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned, or delayed.
 
8.6.2  Step-in Right. If, prior to the expiration of three (3) months from said
Infringement Notice, the Party whose Patents are alleged to be infringed has not
obtained a discontinuance of an alleged infringement by a Third Party or brought
an infringement action or proceeding or otherwise taken appropriate action to
abate such infringement, such Party shall notify the other Party at any time
prior thereto of its intention not to bring suit against an alleged infringer.
Upon such notice and if such infringement is reasonably likely to materially
adversely affect a Licensed Product in the Territory, then, and in those events
only, the other Party shall have the right, but not the obligation, at its sole
expense to institute, prosecute, and control any action or proceeding to
restrain such infringement. Each Party agrees to be joined as a party if
necessary to prosecute the action or proceeding and shall provide all reasonable
cooperation, including any necessary use of its name, required to prosecute such
litigation. The other Party shall have control of any such suit and all
negotiations for its settlement or compromise; provided, however, that the other
Party shall not settle or compromise any such suit or enter into any consent
order for the settlement or compromise thereof without the prior written consent
of the patentee Party, which consent shall not be unreasonably withheld,
conditioned, or delayed.
 
8.6.3  Allocation of Recovery. All damages, settlements and rewards made or
obtained in connection with any suit or other legal proceeding under this
Section 8.6 shall be shared among the parties as follows:
 
(i)       [***]  
(ii)      [***]
 
8.6.4  Declaratory Actions and Counterclaims. In the event that an action
alleging invalidity or non-infringement of any of the Discovery Patents or
Chrysalis Patents is brought against Discovery or Chrysalis in the Territory,
the Party defending such action or counterclaim, at its sole discretion, shall
have the right, within thirty (30) days after the commencement of such action,
to take or regain control of the action at its own expense. If the defending
Party determines not to exercise this right, the other Party may take over or
remain as lead counsel for the action at that Party’s sole discretion. Any
recovery obtained from such litigation, proceeding or settlement shall be shared
in accordance with Section 8.6.3.



--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
20

--------------------------------------------------------------------------------


 
8.7  Infringement of Third Party Rights.
 
8.7.1  Infringement Claims. With respect to any and all claims instituted by
Third Parties for patent infringement involving the manufacture, use, offer for
sale, or sale of a Licensed Product in the Territory during the Term, the Party
named as defendant shall promptly notify the other Party of such claim, and the
defending Party shall have the right, at its sole discretion and expense, to
defend and control any action or proceeding with respect to such claim. The
other Party agrees to be joined as a Party if necessary to defend the action or
proceeding and shall provide reasonable cooperation, including any necessary use
of its name, required to defend such litigation. The defending Party shall have
sole control of any such suit and all negotiations for its settlement or
compromise; provided, however, that the defending Party shall not settle or
compromise any such suit or enter into any consent order for the settlement or
compromise thereof without the prior written consent of the other Party if such
settlement would materially adversely affect the other Party’s rights or impose
any obligation on the other Party, which consent shall not be unreasonably
withheld, conditioned, or delayed.
 
8.7.2  Step-in Right. If, prior to the expiration of three (3) months from said
claim being brought, or such sooner period as may be necessary to appropriately
respond to said claim, the defending Party has not elected to defend such action
or proceeding, or if the defending Party shall notify the other Party at any
time prior thereto of its intention not to defend such action or proceeding,
then, and in those events only, the other Party shall have the right, but not be
obligated, at its own expense to defend and control any action or proceeding.
Such other Party shall have sole control of any such suit and all negotiations
for its settlement or compromise; provided, however, that the other Party shall
not settle or compromise any such suit or enter into any consent order for the
settlement or compromise thereof without the prior written consent of the
original defending Party, which consent shall not be unreasonably withheld,
conditioned, or delayed.
 
8.7.3  Notice of Certification. Discovery and Chrysalis each shall immediately
give notice to the other of any certification filed under the U.S. “Drug Price
Competition and Patent Term Restoration Act of 1984” claiming that Discovery
Patents or Chrysalis Patents are invalid or that any infringement will not arise
from the manufacture, use, or sale of any Licensed Product by a Third Party. If
a Party decides not to bring infringement proceedings against the entity making
such a certification, that Party shall give notice to the other Party of its
decision not to bring suit within twenty-one (21) days after receipt of notice
of such certification. The other Party may then, but is not required to, bring
suit against the party that filed the certification. Any suit by Discovery or
Chrysalis shall either be in the name of Discovery or in the name of Chrysalis,
or jointly in the name of Discovery and Chrysalis, as may be required by Law.
For this purpose, the Party not bringing suit shall execute such legal papers
necessary for the prosecution of such suit as may be reasonably requested by the
Party bringing suit.
 
21

--------------------------------------------------------------------------------


 
ARTICLE 9
CONFIDENTIAL INFORMATION
 
9.1  Use of Confidential Information. A Party receiving Confidential Information
(the “Receiving Party”) from the other Party (the “Disclosing Party”) shall keep
all such Confidential Information with the same degree of care it maintains the
confidentiality of its own confidential information, but in no event less than a
reasonable degree of care. Neither Party shall use such Confidential Information
for any purpose other than in performance of this Agreement, and shall not
disclose the same to any Person other than to its Affiliates and such of its and
their employees or agents who have a need to know such Confidential Information
to implement the terms of this Agreement, and who are subject to a nondisclosure
obligation comparable in scope to this Article 9. Each Party shall advise any
employee or agent who receives such Confidential Information of the confidential
nature thereof and of the obligations contained in this Agreement relating
thereto, and such Party shall ensure that all such employees and agents comply
with such obligations as if they had been a Party hereto. Upon termination of
this Agreement, each Party shall use commercially reasonable efforts to return
or destroy all documents, tapes or other media containing Confidential
Information of the Disclosing Party that remains in such Party’s or its agents’
or employees’ possession, except that each Party may keep one (1) copy of the
Confidential Information solely for archival purposes. Such archival copy shall
be deemed to be the property of the Disclosing Party, and shall continue to be
subject to the provisions of this Article 9. Notwithstanding anything to the
contrary in this Agreement, Confidential Information shall not include any
information or materials that the Receiving Party can demonstrate by documentary
evidence:
 
(i)  were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party;
 
(ii)  were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;
 
(iii)  became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement;
 
(iv)  were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or
 
(v)  were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party.
 
9.2  Permitted Disclosure and Use. Notwithstanding anything to the contrary in
this Agreement, in the event that the Receiving Party or any of its directors,
officers, employees, agents and advisors and their representatives deems it
necessary or are requested or required (by oral questions, deposition,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or other legal process by a court or other governmental
authority, or by any Regulatory Authority to obtain Regulatory Approval of a
Licensed Product) to disclose all or any part of any Confidential Information,
the Receiving Party will provide the Disclosing Party with prompt notice of such
request or requirement (which notice shall be reasonably in advance of such
requested or required disclosure), as well as notice of the terms and
circumstances surrounding such request or requirement, so that the Disclosing
Party may seek an appropriate protective order or waive compliance with the
provisions of this Agreement. In such case, the Receiving Party shall consult
with the Disclosing Party with respect to the advisability of pursuing any such
order or other legal action or available steps to resist or narrow such request
or requirement. If, failing the entry of a protective order or the receipt of a
waiver hereunder, the Receiving Party is, in the opinion of counsel satisfactory
to the Disclosing Party and its counsel, legally compelled to disclose any
Confidential Information, the Receiving Party may disclose that portion of the
Confidential Information which its counsel advises the Receiving Party that the
Receiving Party is legally compelled to disclose. In any event, the Receiving
Party will use reasonable efforts to obtain and will not oppose action by the
Disclosing Party to obtain, an appropriate protective order or other reliable
assurance that confidential treatment will be afforded the disclosure of such
Confidential Information. The Receiving Party will use best efforts to cause its
directors, officers, employees, affiliates, agents and advisors and their
representatives to comply with the terms of this Section. A Receiving Party may
disclose Confidential Information belonging to a Disclosing Party to the extent
such disclosure is reasonably necessary to enforce the provisions of this
Agreement.
 
22

--------------------------------------------------------------------------------


 
9.3  Disclosure for SEC Filings. Notwithstanding anything to the contrary in
this Agreement, the Parties expressly acknowledge that Discovery may file a copy
of this Agreement with the Securities and Exchange Commission (the “SEC”) in any
of its SEC reports and filings, as well as incorporate them by reference into
other SEC filings. Discovery shall request confidential treatment of sensitive
terms hereof to the extent such confidential treatment is reasonably available
to Discovery under the prevailing circumstances. Discovery shall coordinate in
advance with Chrysalis with regard to the terms of this Agreement, for which
Discovery shall seek to be redacted in any such SEC filings, and Discovery shall
use reasonable efforts to seek confidential treatment for such mutually agreed
terms and terms reasonably requested by Chrysalis; provided, however, that each
Party shall retain ultimate control and responsibility for their respective
disclosures to the SEC and the public generally. To the extent permitted by Law,
Discovery shall use reasonable efforts to provide Chrysalis reasonable advance
notice of any SEC filing related to this Agreement which differs materially from
prior filings.
 
9.4  Publications. Subject to any Third Party rights existing as of the Original
Effective Date, each Party shall submit to the other Party for review and
approval all proposed academic, scientific and medical publications and public
presentations relating to a Licensed Product or any research or development
activities conducted as part of the Agreement for review in connection with
preservation of Patents, and trade secrets and/or to determine whether
Confidential Information should be modified or deleted from the proposed
publication or public presentation. Written copies of such proposed publications
and presentations shall be submitted to the non-publishing Party no later than
sixty (60) days before submission for publication or presentation and the
non-publishing Party shall provide its comments with respect to such
publications and presentations within ten (10) Business Days of its receipt of
such written copy. The review period may be extended for an additional thirty
(30) days if the non-publishing Party can demonstrate a reasonable need for such
extension including the preparation and filing of patent applications. By
written agreement, this period may be further extended. The Parties will each
comply with standard academic practice regarding authorship of scientific
publications and recognition of contribution of other Persons in any
publications relating to a Licensed Product or any research or development
activities under this Agreement.
 
23

--------------------------------------------------------------------------------


 
9.5  Public Announcements. Subject to Section 9.2 and Section 9.3, (i) neither
Party will make any public announcement of any information regarding this
Agreement, the Licensed Products or any research or development activities under
this Agreement without the prior written approval of the other Party, and (ii)
Discovery shall not make any public statements regarding its activities with
Chrysalis (including without limitation any other division of Philip Morris USA
Inc.), its relationship with Chrysalis (including without limitation any other
division of Philip Morris USA Inc.) or any other public statements regarding
Chrysalis (including without limitation any other division of Philip Morris USA
Inc.) without the prior written approval of Chrysalis, provided however that
each Party may disclose (a) the general stage of development, commercialization
and manufacturing at any given time during the course of the Agreement, except
to the extent that any such information constitutes Confidential Information,
(b) any information required by Law, and (c) any other information that has been
previously approved for disclosure by the other Party, without further approval
from the other Party hereunder. The Parties agree and acknowledge that Discovery
may, at its sole discretion, subject to its compliance with this Article 9, file
a Current Report on Form 8-K with the SEC to announce the filing of the press
release and file it as an exhibit thereto, as well as to incorporate it by
reference into other SEC filings. Without limiting the generality of the
foregoing and without any inference with respect to any other requirement of
this Section 9.5, the Parties hereby acknowledge and agree that any breach of
this Section 9.5 in the form of any public statement related to this Amended and
Restated License Agreement or the Original Agreement (including without
limitation, the performance or non-performance of any obligation by Chrysalis
under the Amended and Restated License Agreement or Original Agreement and
Chrysalis ceasing active involvement in the development of Licensed Products
under the Amended and Restated License Agreement and the Original Agreement)
that disparages Chrysalis (including without limitation any other division of
Philip Morris USA Inc.) (x) by an officer or executive of Discovery or any other
individual holding a senior level management position at Discovery, or (y) any
other personnel or agent of Discovery, but, in the case of this Section 9.5(y),
only if Discovery does not take immediate action to publicly repudiate such
statement, in the case of both (x) and (y) shall constitute a material breach of
a material provision of this Agreement.
 
9.6  Survival. The obligations and prohibitions contained in this Article 9
shall survive the expiration or termination of this Agreement.
 
ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
10.1  Mutual Representations and Warranties. Each Party hereby represents,
warrants and covenants to the other Party that as of the Amended and Restated
Effective Date:
 
24

--------------------------------------------------------------------------------


 
10.1.1  Organization; Authority. It is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, has full
right, corporate power and authority to enter into this Agreement, to perform
its obligations under this Agreement, to grant the licenses granted by such
Party pursuant to this Agreement and to carry out the provisions hereof.
 
10.1.2  Consents. Except for any Regulatory Approvals necessary for the
development, manufacture, or commercialization of a Licensed Product, all
necessary consents, approvals, orders, permits and authorizations of all
government authorities and Regulatory Authorities and other Persons or Third
Parties required to be obtained by it as of the Amended and Restated Effective
Date in connection with the execution, delivery, and performance of this
Agreement have been obtained.
 
10.1.3  No Conflict. The execution and delivery of this Agreement by such Party,
the performance of such Party’s obligations hereunder, and the rights, licenses
and sublicenses to be granted by such Party pursuant to this Agreement, (i) do
not conflict with, violate or constitute a breach or default under any
requirement of Laws or regulations existing as of the Amended and Restated
Effective Date and applicable to such Party or under any instrument, judgment,
order, writ, decree, contract of such Party or any of its Affiliates existing as
of the Amended and Restated Effective Date; (ii) do not give rise to any event
that results in the creation of any lien, charge or encumbrance upon any assets
of such Party or the suspension, revocation, impairment, forfeiture or
non-renewal of any material permit, license, authorization or approval that
applies to such Party, its business or operations or any of its assets or
properties; or (iii) conflict with any rights granted by such Party to any Third
Party or breach any obligation that such Party has to any Third Party.
 
10.1.4  Enforceability. This Agreement is a legal and valid obligation binding
upon it and is enforceable against it in accordance with its terms, subject to
and limited by: (i) applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws generally applicable to creditors’ rights; and (ii)
judicial discretion in the availability of equitable relief.
 
10.1.5  Regulatory. There are no investigations, inquiries, actions or other
proceedings pending before or, to such Party’s knowledge, threatened, by any
Regulatory Authority or other government agency with respect to any Licensed
Products (or components thereof) or any facility where such Licensed Products
(or components thereof) are manufactured, and such Party has not received
written notice threatening any such investigation.
 
10.2  Intellectual Property. Discovery represents, warrants, and covenants to
Chrysalis that as of the Amended and Restated Effective Date with respect to the
Discovery Intellectual Property and, except with regard to Chrysalis’
intellectual property rights in the name “Aria,” Chrysalis represents, warrants,
and covenants to Discovery that as of the Amended and Restated Effective Date
with respect to the Chrysalis Intellectual Property:
 
(i)  It (a) holds good title to and is the legal and beneficial owner of, or (b)
is the licensee of, such Intellectual Property in the Territory free and clear
of any lien, mortgage, security interest, license, right, pledge, restriction on
transferability, defect of title or other claim, charge, or encumbrance of any
nature whatsoever on or affecting any property or property interest and no Third
Party has any right, title, or interest in or to such Intellectual Property in
the Territory.
 
25

--------------------------------------------------------------------------------


 
(ii)  To its knowledge, the Patents included in such Intellectual Property are
valid and enforceable in the Territory and there have been no, and such Party
has no reason to believe that there will be any, inventorship challenges with
respect to any of such Patents in the Territory.
 
(iii)  There are no infringement proceedings, actions, suits or complaints
pending against nor any outstanding injunctions, judgments, orders, decrees,
rulings or other charges against such Party relating to such Intellectual
Property in the Territory.
 
(iv)  It has not received any form of notice from a third party of infringement
of Third Party Patent rights that may affect the making, using or selling of
Licensed Products in the Territory; and to its knowledge (a) the manufacture,
development and commercialization of the Licensed Products in the Territory will
not infringe the Patents of any Third Party in the Territory and (b) there are
no Third Party patent applications in the Territory pending which, if issued,
would materially adversely affect the ability to make, use or sell the Licensed
Products in the Territory.
 
(v)  It has not granted any third party any license, covenant not to sue,
options, or other right with respect to such Intellectual Property in the
Territory that would impact its ability to enforce such Intellectual Property in
the Territory. There are no existing agreements, options, commitments, or rights
with, of, or to any Person to acquire or obtain any rights with respect to the
Intellectual Property in the Territory that are inconsistent with the rights
granted herein.
 
(vi)  Each agreement pursuant to which a Third Party has granted, assigned or
otherwise transferred rights with respect to such Intellectual Property in the
Territory are in full force and effect, and no Party to such agreements is in
breach or default thereunder, and the execution and performance of this
Agreement will not result in a breach or default thereunder. It has provided a
true and complete copy of each such Third Party agreement to which it is a party
to the other Party.
 
10.3  No Adverse Effects. Discovery represents, warrants and covenants to
Chrysalis that as of the Amended and Restated Effective Date, the studies of
Pulmonary Surfactants conducted by Discovery prior to the Amended and Restated
Effective Date have not shown any adverse effects or toxicity of the Pulmonary
Surfactant in humans that could reasonably be anticipated to frustrate the
purposes of this Agreement, and as of the Amended and Restated Effective Date,
Discovery has not been informed of any such adverse effects or toxicity.
 
 
ARTICLE 11
ADDITIONAL COVENANTS
 
11.1  Compliance with Laws. Each Party shall perform its responsibilities in a
good scientific manner in accordance with the terms of this Agreement and in
compliance in all material respects with the requirements of Laws.
 
26

--------------------------------------------------------------------------------


 
11.2  Cooperation. The Parties agree that maintaining effective and open
communication between the Parties on matters relating to the Agreement is
important to the success of the Agreement.
 
11.3  Sharing of Information. Subject to applicable Law and privileges and
obligations of confidentiality, the Parties agree to provide the other Party,
upon such other Party’s reasonable request, copies or access to all data,
documentation and work products, including Clinical Trials, relating to any
Licensed Product.
 
ARTICLE 12
DISCLAIMERS AND LIMITATION OF LIABILITY
 
12.1  Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED, STATUTORY, OR OTHERWISE, CONCERNING THE DEVELOPMENT, COMMERCIALIZATION,
MARKETING, OR SALE OF ANY PRODUCT INCLUDING THE SUCCESS OR POTENTIAL SUCCESS
THEREOF. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY EXPRESSLY DISCLAIMS
ANY AND ALL REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.
 
THE PARTIES UNDERSTAND THAT THE LICENSED PRODUCTS ARE THE SUBJECT OF ONGOING
CLINICAL RESEARCH AND DEVELOPMENT AND THAT NEITHER PARTY CAN ASSURE THE SAFETY
OR USEFULNESS OF LICENSED PRODUCTS. NEITHER PARTY MAKES ANY REPRESENTATION OR
WARRANTY EXCEPT AS SET FORTH IN THIS ARTICLE 12 CONCERNING ITS PATENT RIGHTS OR
KNOW-HOW, INCLUDING THE VALIDITY OR SCOPE OF ITS PATENT RIGHTS OR THAT THE
MANUFACTURE, USE OR SALE OF ANY LICENSED PRODUCT WILL NOT INFRINGE THE PATENT
RIGHTS OF THIRD PARTIES.
 
12.2  Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY OR ANY OF ITS PERSONNEL FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, LOST PROFITS, BUSINESS, OR
GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES AND THEIR
RESPECTIVE PERSONNEL IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS
AGREEMENT EXCEPT WHERE ATTRIBUTABLE TO A WILLFUL OR INTENTIONAL BREACH OF THIS
AGREEMENT. NOTHING IN THIS SECTION 12.2 IS INTENDED TO, NOR SHALL, LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY WITH RESPECT
TO THIRD PARTY CLAIMS UNDER THIS ARTICLE 12, OR ANY REMEDIES OR DAMAGES
AVAILABLE FOR BREACHES OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 9.
 
27

--------------------------------------------------------------------------------


 
ARTICLE 13
INDEMNIFICATION; INSURANCE
 
13.1  Indemnification.
 
13.1.1  Obligations of the Parties. Each of the Parties shall defend, indemnify
and hold harmless the other Party, its Affiliates and its and their respective
directors, officers, employees, consultants, contractors, representatives and
agents (collectively, the “Indemnified Parties”) from and against any and all
losses, costs, damages, fees, liabilities, or expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) incurred in connection
with any Third Party claim, action or proceeding (a “Third Party Claim”) arising
out of or related to:
 
(i)  any material breach by the indemnifying Party of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement; and
 
(ii)  any negligence, recklessness, willful misconduct or wrongful intentional
acts or omissions of the indemnifying Party, its Affiliates, or their officers,
directors, employees, contractors, consultants, agents, representatives, or
sublicensees in the exercise of any of the indemnifying Party’s rights or the
performance of any of the indemnifying Party’s obligations under this Agreement.
 
13.1.2  Additional Indemnification by Chrysalis. In addition to the indemnity
set forth in Section 13.1.1 above, Chrysalis shall defend, indemnify and hold
harmless Discovery, its Affiliates and its and their respective directors,
officers, employees, consultants, contractors, representatives and agents from
and against any and all Losses incurred in connection with any Third Party Claim
that the Chrysalis Technology infringes or misappropriates such Third Party
intellectual property in the Territory to the extent such Losses are directly
attributable to actual infringement or misappropriation of such Third Party’s
intellectual property by the Chrysalis Technology, except to the extent such
infringement and misappropriation is attributable to further development,
modifications or enhancements of the Chrysalis Technology by Discovery or due to
the combination by Discovery (directly or indirectly) of the Chrysalis
Technology with any other technology and provided that Discovery uses all
reasonable efforts to minimize any such Losses.
 
13.1.3  Additional Indemnification by Discovery. In addition to the indemnity
set forth in Section 13.1.1 above, Discovery shall defend, indemnify and hold
harmless Chrysalis, its Affiliates and its and their respective directors,
officers, employees, consultants, contractors, representatives and agents from
and against any and all Losses incurred in connection with any Third Party Claim
arising out of or related to any intellectual property infringement and trade
secret misappropriation liability relating to the development, manufacture, or
commercialization of any Licensed Product, except to the extent such Losses are
due to matters for which Chrysalis is required to provide indemnification
pursuant to Section 13.1.2.
 
13.1.4  Certain Product Liability Claims. Notwithstanding Sections 13.1.1,
13.1.2, and 13.1.3, Discovery shall defend, indemnify and hold harmless
Chrysalis, its Affiliates and its and their respective directors, officers,
employees, consultants, contractors, representatives and agents from and against
any and all Losses incurred in connection with any Third Party Claims arising
out of or relating to the commercialization, marketing, sale, use, handling,
manufacture and/or storage of any Licensed Product, including any claims that
involve death or bodily injury (or allegations thereof) to any individual.
 
28

--------------------------------------------------------------------------------


 
13.1.5  Complete Indemnification. As the Parties intend complete
indemnification, all direct out of pocket costs and expenses reasonably incurred
by an Indemnitee in connection with enforcement of Section 13.1 shall also be
reimbursed by the Indemnitor.
 
13.2  Indemnification Procedures.
 
13.2.1  Notification. In the case of a Third Party Claim as to which a Party may
be obligated to provide indemnification pursuant to this Agreement (the
“Indemnitor”), such Indemnified Party seeking indemnification hereunder
(“Indemnitee”) will notify the Indemnitor in writing of the Third Party Claim
(and specifying in reasonable detail the factual basis for the Third Party Claim
and to the extent known, the amount of the Third Party Claim) reasonably
promptly after becoming aware of such Third Party Claim; provided, however, that
failure to give such notification will not affect the indemnification provided
hereunder except to the extent the Indemnitor shall have been actually
prejudiced as a result of such failure.
 
13.2.2  Assumption of Defense. If a Third Party Claim is made against an
Indemnitee, the Indemnitor will be entitled, within one hundred twenty (120)
days after receipt of written notice from the Indemnitee of the commencement or
assertion of any such Third Party Claim, to assume the defense thereof (at the
expense of the Indemnitor) with counsel selected by the Indemnitor and
reasonably satisfactory to the Indemnitee, for so long as the Indemnitor is
conducting a good faith and diligent defense. Should the Indemnitor so elect to
assume the defense of a Third Party Claim, the Indemnitor will not be liable to
the Indemnitee for any legal or other expenses subsequently incurred by the
Indemnitee in connection with the defense thereof; provided, however, that if in
the opinion of counsel, such counsel and opinion being satisfactory to
Indemnitor and its counsel, a conflict of interest exists between the Indemnitor
and an Indemnitee in respect of such claim, such Indemnitee shall have the right
to employ separate counsel (which shall be reasonably satisfactory to the
Indemnitor) to represent such Indemnitee with respect to the matters as to which
a conflict of interest exists and in that event, the reasonable fees and
expenses of such separate counsel shall be paid by such Indemnitor; provided
further, that the Indemnitor shall only be responsible for the reasonable fees
and expenses of one (1) separate counsel for such Indemnitee. If the Indemnitor
assumes the defense of any Third Party Claim, the Indemnitee shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnitor. If the Indemnitor
assumes the defense of any Third Party Claim, the Indemnitor will promptly
supply to the Indemnitee copies of all correspondence and documents relating to
or in connection with such Third Party Claim and keep the Indemnitee informed of
developments relating to or in connection with such Third Party Claim, as may be
reasonably requested by the Indemnitee (including providing to the Indemnitee on
reasonable request updates and summaries as to the status thereof). If the
Indemnitor chooses to defend a Third Party Claim, all Indemnitees shall
reasonably cooperate with the Indemnitor in the defense thereof (such
cooperation to be at the expense, including reasonable legal fees and expenses,
of the Indemnitor). If the Indemnitor does not elect to assume control of the
defense of any Third Party Claim, within the one hundred twenty (120) day period
set forth above, or if such good faith and diligent defense is not being or
ceases to be conducted by the Indemnitor, the Indemnitee shall have the right,
at the expense of the Indemnitor, after three (3) Business Days notice to the
Indemnitor of its intent to do so, to undertake the defense of the Third Party
Claim for the account of the Indemnitor (with counsel selected by the
Indemnitee), and to compromise or settle such Third Party Claim, exercising
reasonable business judgment.
 
29

--------------------------------------------------------------------------------


 
13.2.3  Settlements. The Indemnitee may agree to any settlement, compromise, or
discharge of such Third Party Claim that the Indemnitor may recommend that by
its terms obligates the Indemnitor to pay the full amount of Losses (whether
through settlement or otherwise) in connection with such Third Party Claim and
unconditionally and irrevocably releases the Indemnitee completely from all
liability in connection with such Third Party Claim; provided, however, that,
without the Indemnitee’s prior written consent, the Indemnitor shall not consent
to any settlement, compromise, or discharge (including the consent to entry of
any judgment), and the Indemnitee may refuse in good faith to agree to any such
settlement, compromise, or discharge, that provides for injunctive or other
nonmonetary relief affecting the Indemnitee. The Indemnitee shall not (unless
required by Law) admit any liability with respect to, or settle, compromise, or
discharge, such Third Party Claim without the Indemnitor’s prior written consent
(which consent shall not be unreasonably withheld, conditioned, or delayed).
 
13.3  Insurance. Discovery agrees to obtain and maintain commercial general
liability insurance and/or self-insurance, including prior to the date a
Licensed Product is first administered in humans, commercial general liability
insurance and/or self-insurance for Clinical Trials and products liability, with
reputable and financially secure insurance carriers, in such amounts and subject
to such deductibles as are reasonable and customary in the pharmaceutical
industry for companies of comparable size and activities. Discovery shall
maintain such insurance for so long as Licensed Products in the Territory
continue to be developed, manufactured, or commercialized and thereafter for so
long as is necessary to cover any and all Third Party Claims required to be
indemnified by Discovery which Third Party Claims may arise from the
development, manufacture, and/or commercialization of a Licensed Product in the
Territory. Upon reasonable request by Chrysalis, Discovery shall produce
evidence that such insurance policies are valid, kept up to date, and in full
force and effect. The insurance obligations set forth in this Section 13.3 may
be satisfied by commercially reasonable self-insurance or a commercially
reasonable combination of insurance and self-insurance.
 
ARTICLE 14
TERM
 
This Agreement shall become effective on the Amended and Restated Effective
Date, and unless terminated earlier in accordance with the provisions of
Article 15 shall expire as follows as to each Licensed Product in each country
in the Territory, on a country-by-country basis, upon the latest of: (a) the
10th anniversary of the date of the First Commercial Sale of the Licensed
Product; (b) the date on which the sale of such Licensed Product ceases to be
covered by a Valid Claim in such country, or (c) in consideration of the
performance by Chrysalis of development services without charge, the date a
generic form of the product is introduced in such country (the “Term”). 
 
30

--------------------------------------------------------------------------------


 
ARTICLE 15
TERMINATION
 
15.1  Termination by Discovery On or Before [***].  At any time on or before
[***] from the Amended and Restated Effective Date, Discovery may terminate this
Agreement in its entirety upon written notice to Chrysalis, provided that
Discovery pays Chrysalis [***]. Upon Chrysalis’ receipt of such notice and such
payment, this Agreement shall terminate.
 
15.2  Termination by Discovery After [***]. After [***] from the Amended and
Restated Effective Date, Discovery may terminate this Agreement for any reason,
in its entirety, [***], upon [***] days written notice to Chrysalis.  
 
15.3  Termination Due to Failure to Meet Minimum Royalties. Chrysalis may
terminate this Agreement upon [***] days’ prior written notice to Discovery, if
commencing [***] and continuing [***], Discovery does not pay Chrysalis each
Contract Quarter the Minimum Royalties due pursuant to Section 7.3, and
Discovery does not cure such shortfall as provided for in Section 7.3; provided,
however, that Chrysalis shall not have a right to terminate the Agreement
pursuant to this Section 15.3 for any time period in which Discovery is
disputing in good faith amounts due under this Agreement.
 
15.4  Termination for Material Breach.
 
15.4.1  Right to Terminate Agreement. If a Party (the “Breaching Party”) commits
a material breach of this Agreement and fails to cure such breach within the
applicable Cure Period (as provided in 15.4.2 below), the other Party (the
“Non-Breaching Party”) may, by written notice of termination within thirty (30)
days after the expiration of the applicable Cure Period, elect to terminate the
Agreement. Without limiting the generality of the foregoing, and notwithstanding
the Cure Period set forth in Section 15.4.2, the practice by Discovery of the
Chrysalis Technology outside the scope of the licenses and sublicenses granted
herein, which practice does not cease within thirty (30) days after the receipt
of written notice of such breach from Chrysalis, shall constitute a material
breach.
 
15.4.2  Applicable Cure Periods. Upon receipt of written notice of a material
breach pursuant to Section 15.4.1, and except as otherwise provided for in
Section 15.4.1, the allegedly Breaching Party shall have sixty (60) days to cure
such material breach (the “Cure Period”), provided, however, that in the case of
any material breach that cannot be reasonably cured within the sixty (60) day
cure period, should the Breaching Party deliver to the Non-Breaching Party a
plan for curing such material breach which is reasonably sufficient to effect a
cure and uses commercially reasonable efforts to pursue such plan and effect a
cure, the Cure Period shall be extended for an additional sixty (60) days.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
31

--------------------------------------------------------------------------------


 
15.5  Termination Due to Certain Events. Without prejudice to any other remedies
available to it at Law or in equity, either Party may, subject to the provisions
set forth herein, terminate this Agreement immediately upon written notice to
the other Party if, at any time, the other Party shall (i) file in any court
pursuant to any statute a petition for bankruptcy or insolvency, or for
reorganization in bankruptcy, or for an arrangement or for the appointment of a
receiver, trustee or administrator of such Party or of its assets, (ii) be
served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof, (iii) propose or be a party to any dissolution, (iv)
make an assignment for the benefit of its creditors; or (v) ceases to do
business in the ordinary course.
 
15.6  Effects of Termination Generally.
 
15.6.1  Accrued Obligations; Survival. Upon expiration or termination of this
Agreement, all of the Parties’ rights and obligations under this Agreement
including the exclusive license in Section 3.1, shall terminate immediately
except: (a) any rights that shall have accrued to the benefit of any Party prior
to such termination or expiration, including the right of Chrysalis to receive
royalties as provided in Article 7; and (b) any rights and obligations of the
Parties which are expressly indicated to survive termination or expiration of
this Agreement. All of the Parties’ rights and obligations under, and the
provisions contained in [***] shall survive termination or expiration of this
Agreement. [***] 
 
15.6.2  Outstanding Payments. All payments of amounts owing to either Party
under this Agreement as of its expiration or termination shall be due and
payable within the later of (i) to the extent such amounts can be calculated and
a fixed sum determined at the time of expiration or termination of this
Agreement, sixty (60) days after the date of such expiration or termination, and
(ii) ten (10) days after the date in which such amounts can be calculated and a
fixed sum determined.
 
 
ARTICLE 16
STANDSTILL AGREEMENT
 
16.1  General Standstill. Except as set forth in this Section 16.1, Chrysalis
hereby agrees that, without the written consent of Discovery, during the Term
and for a [***]  period beginning on the date of termination of this Agreement
for any reason, neither Chrysalis nor any of its Affiliates will (nor assist or
encourage others to), directly or indirectly, without the written consent of
Discovery: (i) acquire, or agree to acquire, directly or indirectly, alone or in
concert with others, by purchase, gift, or otherwise, any direct or indirect
beneficial ownership (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or interest in any
securities or direct or indirect rights, warrants, or options to acquire, or
securities convertible into or exchangeable for, any securities of Discovery;
(ii) directly or indirectly effect or seek, initiate, offer, or propose or
participate in any (A) tender or exchange offer, merger, consolidation, or other
business combination involving Discovery, or (B) any recapitalization,
restructuring, liquidation, dissolution, sale of all or substantially all the
assets, or other extraordinary transaction with respect to Discovery; (iii)
make, or in any way participate in, directly or indirectly, alone or in concert
with others, any “solicitation” of “proxies” to vote (as such terms are used in
the proxy rules of the SEC promulgated pursuant to Section 14 of the Exchange
Act); (iv) form or become a member of a “group” (as defined under the Exchange
Act) with respect to any voting securities of Discovery (including by depositing
any securities of Discovery in a voting trust or by subjecting any securities of
Discovery to any other arrangement or agreement with respect to the voting of
such securities); or (v) enter into any agreements, discussions, or arrangements
with any Third Party with respect to any of the foregoing.
 

--------------------------------------------------------------------------------

    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
32

--------------------------------------------------------------------------------


 
16.2  Certain Exceptions. Nothing in this Article 16 shall prohibit Chrysalis’
or its Affiliates’ employees from purchasing securities of Discovery pursuant to
(i) a pension plan established for the benefit of Chrysalis’ or its Affiliates’
employees, (ii) any employee benefit plan of Chrysalis or its Affiliates, (iii)
any stock portfolios not controlled by Chrysalis or any of its Affiliates that
invest in Discovery among other companies, or (iv) de minimis passive
investments not to exceed five percent (5%) of Discovery’s outstanding voting
securities.
 
16.3  Exception for an Acquisition Transaction. This Article 16 shall terminate
(subject to revival as provided below) and Chrysalis and its Affiliates shall
have the right to acquire any securities of Discovery without regard to the
limitations set forth in this Article 16 in the event that Discovery publicly
announces a transaction, an intention or desire to effect any transaction, or
the receipt of any offer, which would result in (a) the sale of all or
substantially all of the assets of Discovery within the meaning of Section 271
of the Delaware General Corporation Law, or (b) Discovery common shareholders
immediately prior to such transaction owning less than fifty percent (50%) of
the outstanding common stock of the acquiring entity or, in the case of a merger
transaction, the surviving corporation (an “Acquisition Transaction”). If the
proposed Acquisition Transaction has not been consummated within six (6) months
following Discovery’s public announcement in respect thereof, the provisions of
this Article 16 shall be revived and have full force and effect until such time
as Discovery makes a subsequent public announcement regarding an Acquisition
Transaction, at which time the provisions of this Article 16 shall once again
apply.
 
ARTICLE 17
DISPUTE RESOLUTION
 
17.1  Dispute Resolution. Except as expressly otherwise provided in this
Agreement, any material dispute, difference, claim, action, demand, request,
investigation, controversy, threat or other question arising out of or relating
to the interpretation of any provisions of this Agreement or the failure of any
Party to perform or comply with any obligations or conditions applicable to such
Party pursuant to this Agreement (a “Dispute”) shall be settled in accordance
with the provisions of this Article 17. If a Party intends to initiate executive
negotiation, mediation or arbitration (as set forth below) to resolve a Dispute,
such Party shall provide written notice to the other Party informing such other
Party of such intention and the issues to be resolved.
 
33

--------------------------------------------------------------------------------


 
17.2  Executive Negotiation. Promptly upon a Party’s receipt of a notice by the
other Party as provided in Section 17.1 with respect to a Dispute, and in any
event within thirty (30) days of such receipt, the senior executives of each
Party shall meet for attempted resolution of such Dispute by good faith
negotiations.
 
17.3  Mediation. If the senior executives referenced in Section 17.2 are unable
to resolve any such Dispute within ten (10) Business Days, either Party may,
upon written notice to the other Party, refer such Dispute to mediation. Upon
such written notice, the Parties shall mutually agree on a mediator to assist in
the negotiations. If the Parties fail to mutually agree on a mediator within one
week of the written notice, a mediator shall be appointed by the AAA. The Party
responsible for referring the Dispute to mediation shall bear the costs of such
mediation. Any settlement reached by mediation shall be resolved in writing,
signed by the Parties, and shall be binding on them.
 
17.4  Arbitration.
 
17.4.1  Referral to Arbitration. In the event that a Dispute is not resolved
during mediation within thirty (30) days of the selection of a mediator, either
Party may refer such Dispute to final and binding arbitration by sending written
notice of such election to the other Party clearly marked “Arbitration Demand,”
whereupon such Dispute shall be arbitrated in accordance with this Section 17.4.
 
17.4.2  Rules and Procedures. Except as expressly otherwise provided in this
Agreement, any Dispute shall be finally settled by arbitration under the
then-current expedited procedures applicable to the then-current Commercial
Arbitration Rules of the AAA in accordance with the terms set forth in this
Section 17.4. The arbitration of any Dispute shall be kept confidential and
shall be filed with the office of the AAA located in Washington, D.C. or such
other AAA office as the Parties may agree. Such arbitration shall be conducted
by three arbitrators, one appointed by each of Chrysalis and Discovery and the
third selected by the first two appointed arbitrators. Each arbitrator shall be
a person with relevant experience in the pharmaceutical industry. Chrysalis and
Discovery must make their respective arbitrator appointments within ten (10)
Business Days of notice being given to a Party by the other Party of its
intention to resolve such Dispute through arbitration. Such appointed
arbitrators shall select the third arbitrator within ten (10) Business Days of
the last to occur of their respective appointments. Chrysalis and Discovery
shall instruct such arbitrators to render a determination of any such Dispute
within sixty (60) days after the appointment of the third arbitrator. All
Disputes shall be resolved by submission of documents unless the arbitration
panel determines that an oral hearing is necessary.
 
17.4.3  Awards. The decision of the arbitrators with respect to any Dispute
shall be in writing and state the findings, facts and conclusions of law upon
which the decision is based. Any such decision and award rendered by the
arbitrators shall be final and binding upon the Parties. Judgment upon any award
rendered may be entered in any court having jurisdiction, or application may be
made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be. Each Party submits itself to the jurisdiction
of any such court for the entry and enforcement to judgment with respect to the
decision of the arbitrators hereunder. The arbitrators shall have the power to
grant all legal and equitable remedies except specific performance and award
compensatory damages provided by applicable law, but shall not have the power or
authority to award punitive damages. No Party shall seek punitive damages or
specific performance in relation to any matter under, arising out of, or in
connection with or relating to this Agreement in any other forum, provided
however, that the foregoing does not preclude suits or limit damages associated
with infringement.
 
34

--------------------------------------------------------------------------------


 
17.4.4  Costs. Each Party shall pay its own expenses of arbitration, and the
expenses of the arbitrators shall be equally shared between Chrysalis and
Discovery unless the arbitrators assess as part of their award all or any part
of the arbitration expenses of a Party or Parties (including reasonable
attorneys’ fees) against the other Party or Parties, as the case may be.
 
17.4.5  No Other Forum. Except as provided in Section 17.5, the provisions of
this Section 17.4 shall be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court or before any administrative
tribunal with respect to any Dispute arising under this Agreement. Any Party
commencing a lawsuit in violation of this Section 17.4 shall pay the costs of
the other Party, including, without limitation, reasonable attorney’s fees and
defense costs.
 
17.5  Right to Injunctive and Other Relief. Nothing in this Agreement, shall
prohibit either Party from seeking injunctive relief from a court of competent
jurisdiction in the event of a breach or prospective breach of this Agreement by
the other Party which would cause irreparable harm to the first Party. Nothing
in this Agreement shall prevent a Party from seeking any remedies available at
law or in equity in any court of competent jurisdiction in the event of the
practice of such Party’s Intellectual Property outside the scope of the rights
granted herein.
 
ARTICLE 18
MISCELLANEOUS
 
18.1  Original Agreement. The rights and obligations of the Parties prior to the
Amended and Restated Effective Date are governed by the Original Agreement. As
of the Amended and Restated Effective Date, the Original Agreement is terminated
and the rights and obligations of the Parties are as set forth herein.
 
18.2  Choice of Law. This Agreement shall be governed by and interpreted under,
and any action or proceeding shall apply, the Laws of the State of New York
excluding (i) its conflicts of Laws principles, other than Section 5-1401 of the
New York General Obligations Law (ii), the United Nations Conventions on
Contracts for the International Sale of Goods and (iii) the 1974 Convention on
the Limitation Period in the International Sale of Goods and any Protocols
thereto, done at Vienna, April 11, 1980.
 
35

--------------------------------------------------------------------------------


 
18.3  Severability. If, under Law, any provision of this Agreement is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement, this Agreement shall endure
except for such provision. The Parties shall consult one another and use their
best efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for such invalid or unenforceable provision in view of the
intent of this Agreement.
 
18.4  Relationship of the Parties. Each Party shall bear its own fees, expenses,
and disbursements, including the fees and expenses of their respective counsel,
accountants, bankers, and other experts, in connection with the subject matter
of this Agreement and costs incurred in the performance of its obligations
hereunder without charge or expense to the other except as expressly provided in
this Agreement. Neither Party shall have any responsibility for the hiring,
termination or compensation of the other Party’s employees or for any employee
benefits of such employee. No employee or representative of a Party shall have
any authority to bind or obligate the other Party to this Agreement for any sum
or in any manner whatsoever, or to create or impose any contractual or other
liability on the other Party without said Party’s approval. For all purposes,
and notwithstanding any other provision of this Agreement to the contrary, the
Parties’ legal relationship under this Agreement shall be that of independent
contractors. This Agreement is not a partnership agreement and nothing in this
Agreement shall be construed to establish a partnership, joint venture, agency,
or employer-employee relationship between the Parties.
 
18.5  Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective legal representatives,
successors, and permitted assigns of the Parties hereto. Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the Parties hereto, or their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement.
 
18.6  Enforcement of Certain Agreements. Each Party shall use commercially
reasonable efforts at its expense to enforce the provisions of any
confidentiality agreements and agreements with respect to noncompetition
existing as of the Original Effective Date and the Amended and Restated
Effective Date with any of its present or former employees, agents, consultants
or independent contractors of Discovery that relate to any Licensed Product;
provided, however, that the obligation with respect to any agreement related to
this Section 18.6 shall terminate as of the date on which such agreement and the
obligations regarding noncompetition have terminated or expired in accordance
with its terms.
 
18.7  Use of Affiliates, Subcontractors, Sublicensees and Distributors. Each
Party shall have the right to use Affiliates, subcontractors, sublicensees and
distributors in exercising its rights and carrying out its obligations under
this Agreement, provided, however, that (i) such entities agree in writing to be
bound by the provisions of Article 9, (ii) the use of such entities does not in
any way materially diminish the other Party’s rights or otherwise modify the
other Party’s rights or obligations hereunder without such other Party’s prior
written consent, (iii) Discovery may not delegate, sublicense, assign, or
otherwise transfer any of its rights or obligations hereunder to any entity
(including any Affiliate) that competes with any tobacco product of Chrysalis or
its Affiliates without Chrysalis’ prior written consent, (iv) Chrysalis may not
delegate, assign or otherwise transfer any of its rights or obligations
hereunder to a company engaged in pulmonary critical care medicine, without
Discovery’s prior written consent and (v) except with respect to rights,
benefits and obligations assigned as permitted pursuant to Section 18.8, each
Party shall be liable for any actions or omissions of its Affiliates,
subcontractors, sublicensees and distributors in connection with this Agreement
and the Intellectual Property and Confidential Information of the other Party to
the same extent as if such actions or omissions were conducted by the Party
itself.
 
36

--------------------------------------------------------------------------------


 
18.8  Assignment. Chrysalis may assign or otherwise transfer this Agreement or
any or all right, benefit or obligation hereunder (whether by operation of Law
or otherwise) to any Affiliate of Chrysalis without the prior written consent of
Discovery subject only to the limitations set forth in Section 18.7 (iv) above.
Discovery may assign or otherwise transfer this Agreement or any or all right,
benefit or obligation hereunder (whether by operation of Law or otherwise) to
any Affiliate of Discovery without the prior written consent of Chrysalis,
subject only to the limitations set forth in Section 18.7 (iii) above, provided,
however, notwithstanding such an assignment, Discovery shall remain responsible
for the performance of the indemnification obligations set forth herein. No
Party may assign or otherwise transfer this Agreement or any or all right,
benefit or obligation hereunder (whether by operation of Law or otherwise) to
any other Person other than an Affiliate without the prior written consent of
the other Party, which consent shall not be unreasonably withheld, conditioned,
or delayed; except that, subject to the limitations set forth in Section 18.7
(iii) and (iv) above, either Party may assign or otherwise transfer any or all
of its rights and interests hereunder in connection with the sale of all or
substantially all of its assets or business to which this Agreement relates,
whether by way of merger, sale of stock, sale of assets or other similar
transaction, provided that the assignee or transferee expressly agrees to assume
all of the obligations hereunder.
 
18.9  Further Assurances and Actions. From time to time after the Original
Effective Date, Discovery and Chrysalis shall execute, acknowledge and deliver
to each other any further documents, assurances, and other matters, and will
take any other action consistent with the terms and conditions of this
Agreement, that may reasonably be requested by a Party and necessary or
desirable to carry out the purpose and intent of this Agreement. Chrysalis and
Discovery shall cooperate and use all reasonable efforts to make all other
registrations, filings, and applications, to give all notices, and to obtain as
soon as practicable all governmental or other consents, transfers, approvals,
orders, qualifications, authorizations, permits, and waivers, if any, and to do
all other things necessary or desirable for the consummation of this Agreement.
 
18.10  Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by Law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.
 
18.11  Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the Bankruptcy Reform Act of
1978, 11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”), licenses of
rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under Section 365(n) of the Bankruptcy Code.
 
37

--------------------------------------------------------------------------------


 
18.12  Notices. All notices that are required or permitted hereunder shall be in
writing and shall be sufficient if personally delivered or sent by mail or
Federal Express or other delivery service. Any notices shall be deemed given
upon the earlier of the date when received at, or the third day after the date
when sent by registered or certified mail or the day after the date when sent by
Federal Express to, the address set forth below, unless such address is changed
by notice to the other Parties hereto:
 
If to Chrysalis:
 
Chrysalis Technologies
615 Maury Street
Richmond, VA 23224
Attention: Timothy Beane
 
If to Discovery:
 
Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976
Attention : David L. Lopez, Esq., CPA


with a copy to:
 
Dickstein Shapiro LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: Ira L. Kotel, Esq.
 
18.13  Construction. Unless the context of this Agreement clearly requires
otherwise, (i) references to any gender include all genders, (ii) “or” has the
inclusive meaning frequently identified with the phrase “and/or,” (iii)
“including” has the inclusive meaning frequently identified with the phrase
“including but not limited to” or “including without limitation”, and (iv)
references to “hereunder” or “herein” relate to this Agreement and (v) all terms
defined in the singular shall have the same meaning in the plural and vice
versa. The section and other headings contained in this Agreement are for
reference purposes only and shall not control or affect the construction of this
Agreement or the interpretation thereof in any respect. Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. Each accounting term used herein that is not specifically defined
herein shall have the meaning given to it under GAAP.
 
38

--------------------------------------------------------------------------------


 
18.14  Registration and Filing of this Agreement. To the extent, if any, that
either Party concludes in good faith that it or the other Party is required to
file or register this Agreement or a notification thereof with any Regulatory
Authority, including the SEC or the U.S. Federal Trade Commission, in accordance
with Law, such Party shall inform the other Party thereof. Should both Parties
jointly agree that either of them is required to submit or obtain any such
filing, registration or notification, they shall cooperate, each at its own
expense, in such filing, registration or notification and shall execute all
documents reasonably required in connection therewith. In such filing,
registration or notification, the Parties shall request confidential treatment
of sensitive provisions of this Agreement, to the extent permitted by Law. The
Parties shall promptly inform each other as to the activities or inquiries of
any such Regulatory Authority relating to this Agreement, and shall reasonably
cooperate to respond to any request for further information therefrom on a
timely basis.
 
18.15  Force Majeure. No Party shall be held liable or responsible to the other
Party nor be deemed to be in default under, or in breach of any provision of,
this Agreement for failure or delay in fulfilling or performing any obligation
of this Agreement when such failure or delay is due to Force Majeure, and
without the fault or negligence of the Party so failing or delaying. For
purposes of this Agreement, Force Majeure is defined as causes beyond the
control of the Party, including, without limitation, acts of God; acts,
regulations, or laws of any government; war; civil commotion; destruction of
production facilities or materials by fire, flood, earthquake, explosion or
storm; labor disturbances; epidemic; and failure of public utilities or common
carriers. In such event Discovery or Chrysalis, as the case may be, shall
immediately notify the other Party of such inability and of the period for which
such inability is expected to continue. The Party giving such notice shall
thereupon be excused from such of its obligations under this Agreement as it is
thereby disabled from performing for so long as it is so disabled and the thirty
(30) days thereafter. To the extent possible, each Party shall use reasonable
efforts to minimize the duration of any Force Majeure.
 
18.16  Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter and supersedes all previous
agreements and understandings between the Parties, whether written or oral. This
Agreement may be altered, amended or changed only by a writing making specific
reference to this Agreement and signed by duly authorized representatives of
Discovery and Chrysalis.
 
18.17  Third Party Beneficiaries. Except for any Third Party Indemnities under
Article 13, none of the provisions of this Agreement shall be for the benefit of
or enforceable by any Third Party, including any creditor of either Party
hereto, and no such Third Party (except for such Indemnitees, as such) shall
obtain any right under any provision of this Agreement or shall by reasons of
any such provision make any claim in respect of any debt, liability or
obligation (or otherwise) against either Party hereto.
 
18.18  Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and both of which counterparts,
taken together, shall constitute one and the same instrument even if both
Parties have not executed the same counterpart. Signatures provided by facsimile
transmission shall be deemed to be original signatures.
 


39

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the day and year first written above.
 

       
PHILIP MORRIS USA INC.,
d/b/a CHRYSALIS TECHNOLOGIES
 
   
   
    By:   /s/ Dr. Ken Podrecz   

--------------------------------------------------------------------------------

Name:    Dr. Ken Podrecz 
Title:      VP RD & E  Administration & Compliance
   

 

        DISCOVERY LABORATORIES, INC.  
   
   
    By:   /s/ Robert J. Capetola, Ph.D.   

--------------------------------------------------------------------------------

Name:    Robert J. Capetola, Ph.D.
Title:      President and Chief Executive Officer
   

 
40

--------------------------------------------------------------------------------


 
[***]  
 
 

 

--------------------------------------------------------------------------------


    Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with the
Securities and Exchange Commission.
 
 
41

--------------------------------------------------------------------------------


 
 